Exhibit 10.1

 

Execution Copy

 

EXECUTION VERSION

 

PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT (as it may be amended, modified or supplemented from
time to time, this “Agreement”) is made as of February 23, 2018, by and among
AAR CORP. (“AAR”), a Delaware corporation, as seller representative (in such
capacity, the “Seller Representative”) and as Servicer (as defined below), each
of the affiliates of AAR listed on the signature pages hereto on the date hereof
as sellers, and such other affiliates of AAR, if any, as may become parties
hereto as sellers pursuant to a Joinder Agreement with the prior written
approval of Buyer in its sole and absolute discretion, in each case, in its
capacity as seller hereunder (together with their successors and permitted
assigns, the “Sellers” and each, individually, a “Seller”), and Citibank, N.A.,
a national banking association (together with its successors and assigns
permitted hereunder, “Buyer”).  Any reference herein and in the other
Transaction Documents to “Seller” without further designation shall be a
reference to each Seller, respectively, as applicable.

 

RECITALS

 

Each Seller desires to sell certain of its Receivables from time to time, and
Buyer desires to purchase from such Seller certain of such Receivables on the
terms set forth herein.  Terms not otherwise defined herein shall have the
meanings set forth on Exhibit A hereto.  The principles of interpretation set
forth on Exhibit A hereto shall apply to this Agreement and the other
Transaction Documents.

 

Accordingly, the parties hereto agree as follows:

 

1.                                      Sale and Purchase.

 

(a)                                 Sale.  Any Seller (or the Seller
Representative for such Seller) from time to time during the period commencing
on the date hereof and terminating on the Purchase Termination Date may Post an
Offer on the Platform, which Posting shall constitute an offer by such Seller to
Buyer to purchase the Proposed Receivables set forth in the Offer.  Buyer, in
its sole discretion, may elect to accept an Offer (an “Acceptance”) on any
Business Day within three (3) Business Days following such Offer by paying the
Purchase Price, denominated in Dollars and paid to the Collection Account in
immediately available funds.  Upon Buyer’s Acceptance, subject to satisfaction
of the conditions precedent set forth in Section 1(b) hereto, Buyer shall and
hereby does purchase, and such Seller shall and hereby does sell, all of such
Seller’s right, title and interest (but none of Seller’s underlying obligations
to the applicable Account Debtor) with respect to such Proposed Receivables as
of the Purchase Date (all such Proposed Receivables, once sold and purchased
hereunder and, together with all Related Security, Collections and proceeds with
respect thereto, collectively the “Purchased Receivables”).  Under no
circumstances shall Buyer purchase Proposed Receivables to the extent that such
purchase would result in (i) the Outstanding Purchase Price exceeding the
Maximum Outstanding Purchase Price, (ii) the Outstanding Purchase Price for all
Tranche A Receivables exceeding the Tranche A Maximum Outstanding Purchase
Price, (iii) the Outstanding Purchase Price for all Tranche B Receivables
exceeding the Tranche B Maximum Outstanding Purchase Price, or (iv) the
Outstanding Purchase Price with respect to any Account Debtor exceeding such
Account Debtor’s Purchase Sublimit (unless otherwise agreed or accepted by the
Buyer).

 

--------------------------------------------------------------------------------


 

(b)                                 Conditions Precedent.  Buyer’s acceptance of
each Offer and obligation to purchase any Proposed Receivables shall be
conditioned on the satisfaction (or waiver by Buyer) of the following conditions
precedent:

 

(i)                                     Such Seller’s representations and
warranties made herein and in the other Transaction Documents with respect to
the Proposed Receivables (including the Receivables Information) are true and
accurate in all material respects, and all other of such Seller’s
representations and warranties (other than those set forth in clauses (i) and
(k) of Exhibit C) are true and accurate in all material respects (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and accurate in all material respects as
of such earlier date);

 

(ii)                                  Such Seller is in compliance in all
material respects with all of its covenants made herein and in the other
Transaction Documents;

 

(iii)                               No Event of Repurchase exists on such
Purchase Date, unless such Seller has repurchased and paid (or is paying on such
proposed Purchase Date) the full amount of the Repurchase Price (or the amount
subject to Dispute, to the extent provided pursuant to Section 7 hereto) for the
affected Purchased Receivables pursuant to the terms of Section 7 hereto or such
repurchase or other payment has been effectuated on such proposed Purchase Date
by payment in cash or by setoff by Buyer against the Purchase Price for the
Proposed Receivables;

 

(iv)                              Following the sale and purchase of the
Proposed Receivables set forth in the related Offer, (A) the Outstanding
Purchase Price will not exceed the Maximum Outstanding Purchase Price, (B) the
Outstanding Purchase Price for all Tranche A Receivables will not exceed the
Tranche A Maximum Outstanding Purchase Price, (C) the Outstanding Purchase Price
for all Tranche B Receivables will not exceed the Tranche B Maximum Outstanding
Purchase Price and (D) the Outstanding Purchase Price with respect to the
Purchased Receivables payable by any Account Debtor will not exceed such Account
Debtor’s Purchase Sublimit (unless otherwise agreed or accepted by the Buyer);

 

(v)                                 In the case of the Initial Purchase Date,
the other conditions precedent set forth on Exhibit B shall have been satisfied
or waived in writing by the Buyer;

 

(vi)                              Seller shall have instructed each applicable
Account Debtor to make any and all payments in respect of the Proposed
Receivables directly to the Collection Account;

 

(vii)                           With respect to any Offer made on or after the
DACA Date, Buyer shall have a perfected security interest in the Collection
Account;

 

(viii)                        There shall not have been any Event of Termination
with respect to any Seller Party since the date of the last purchase hereunder;

 

2

--------------------------------------------------------------------------------


 

(ix)                              The Letter of Credit shall be in full force
and effect and the L/C Issuer shall not have rejected any claim thereunder that
is made in accordance with the terms and conditions of the Letter of Credit; and

 

(x)                                 The Credit Insurance Policy shall be in full
force and effect and the Credit Insurance Provider shall not have rejected any
claim thereunder that is made in accordance with the terms and conditions of the
Credit Insurance Policy.

 

(c)                                  Purchase Price.  The purchase price for
Purchased Receivables purchased on any Purchase Date (the “Purchase Price”)
shall be calculated on the Platform and Posted with each Offer, and shall equal
(i) the aggregate Net Invoice Amount of such Purchased Receivables (the
“Aggregate Net Invoice Amount”) minus (ii) the Discount Margin.  Buyer shall pay
the Purchase Price, denominated in Dollars, to the Collection Account in
immediately available funds on the applicable Purchase Date for distribution by
the Servicer to the applicable Sellers.  On each Purchase Date, Buyer shall
cause the Platform to send by email a notice of payment of Purchase Price to the
Seller Representative and the applicable Seller or such notice shall be
available on the Platform.  Notwithstanding any other provision in this
Agreement to the contrary, the purchase and sale of Proposed Receivables shall
be and be deemed to be automatically effective and enforceable immediately upon
payment by the Buyer of the Purchase Price and, upon receipt of the Purchase
Price in the Collection Account, the Seller and Seller Representative, as
applicable, shall hereby accept and shall have been deemed to have automatically
accepted such purchase and sale without any further action or notice to or from
any other Person.

 

(d)                                 Limited Recourse.  Except as otherwise
provided in this Section 1(d), Section 5 and Section 7 hereto (and the other
indemnity and expense reimbursement provisions expressly contained herein), each
purchase of the Purchased Receivables is made without recourse to the applicable
Seller and such Seller shall have no liability to Buyer for any Account Debtor’s
failure to pay any Purchased Receivable when it is due and payable under the
terms applicable thereto.  Subject to the limited recourse described below and
herein, Buyer agrees that it shall assume the risk of the non-payment of any
Purchased Receivable to the extent it is the result of an Insolvency Event of
the applicable Account Debtor (subject to the Sellers’ responsibility for the
payment of any Loss Recourse Amount in accordance with this Agreement), such
assumption of credit risk being effective as of the Purchase Date for such
Purchased Receivables.  Notwithstanding the foregoing, Buyer shall have full and
unconditional recourse to each Seller (on a joint and several basis) on account
of:

 

(i)                                     Any Loss Recourse Amount in accordance
with this Agreement;

 

(ii)                                  Receivables offered for sale which would
cause the outstanding amount of Purchased Receivables for an Account Debtor to
exceed the related Account Debtor Purchase Sublimit (unless otherwise agreed or
accepted by the Buyer) or would exceed the amount of the coverage for such
Account Debtor under the Credit Insurance Policy (but only to the extent of such
excess);

 

(iii)                               Either (x) non-payment by the Credit
Insurance Provider for any claims under the Credit Insurance Policy or
(y) non-payment by the L/C Issuer for any claims

 

3

--------------------------------------------------------------------------------


 

under the Letter of Credit, in each case, as a result of the acts or omissions
of any Seller, including inaccurate reporting pursuant to clause (f)(viii) of
Exhibit D, provided by the Seller Representative; and

 

(iv)                              Failure to provide reasonable assistance to
the Buyer in filing claims in a timely manner under the Credit Insurance Policy
or the Letter of Credit.

 

(e)                                  True Sale.  Buyer and each Seller have
structured the transactions contemplated by this Agreement as a sale and intend
the transfer and conveyance of Purchased Receivables hereunder to be absolute
and irrevocable “true sales” by Seller to Buyer, that provide Buyer with the
full benefits and risks of ownership of the Purchased Receivables.  Neither any
Seller nor Buyer intends the transactions contemplated hereunder to be, or for
any purpose to be characterized as, loans from Buyer to Seller, and Buyer and
Sellers each agree to treat each such transaction as a true sale for all
purposes under applicable law and accounting principles, including, without
limitation, in their respective books, records, computer files, tax returns
(federal, state and local), regulatory and governmental filings (and shall
reflect such sale in their respective financial statements).  Each Seller will
advise all persons inquiring about the ownership of the Receivables that all
Purchased Receivables have been sold to Buyer.  In the event that, contrary to
the mutual intent of the parties, any purchase of Purchased Receivables is not
characterized as a sale, each Seller shall, effective as of the date hereof, be
deemed to have granted to Buyer (and such Seller hereby does grant to Buyer), a
first priority security interest in and to (under New York law) any and all
present and future Purchased Receivables and Related Security sold or purported
to be sold by such Seller and the proceeds thereof to secure the repayment on
demand of all amounts paid to such Seller hereunder and all other obligations of
such Seller hereunder, in each case, with accrued interest thereon at the
Discount Rate, and this Agreement shall be deemed to be a security agreement. 
With respect to such grant of a security interest, Buyer may at its option
exercise from time to time any and all rights and remedies available to it
hereunder, under the UCC or any similar law or otherwise.  If such a
recharacterization shall occur, then each Seller agrees that ten (10) Business
Days shall be reasonable prior notice to such Seller of the date of any public
or private sale or other disposition of all or any of the Receivables by the
Buyer following the occurrence of the Purchase Termination Date in accordance
with clause (a) of the definition thereof.  Each Seller hereby authorizes Buyer
to file any UCC-1 financing statements or similar filings under each applicable
jurisdiction necessary to perfect the ownership interests and security interests
granted by such Seller to Buyer under this Agreement and the Transaction
Documents.

 

(f)                                   Authorization to Collect Receivables,
Etc.  (i) Notwithstanding anything herein to the contrary, each Seller Party
hereby agrees that Buyer shall have all rights as holder and owner in respect of
the Purchased Receivables, including the right to exercise any and all of its
rights, powers, privileges and remedies hereunder, under applicable law
(including the UCC or any similar law) or at equity to collect any Purchased
Receivables directly from the applicable Account Debtor; provided, however, that
(x) until a Servicer Event Change has occurred and is continuing,  (y) until a
late payment has occurred with respect to a Purchased Receivable and remains
unpaid for more than five (5) Business Days following the Expected Due Date
therefor (and such late payment has not been determined to be the result of a
Repurchase Event for which the Seller has paid or is required to pay the related
Repurchase Price, and has not otherwise caused a Repurchase Event to then be in
effect with respect to such Purchased Receivable) or (z)

 

4

--------------------------------------------------------------------------------


 

unless such notification is required to perfect the security or ownership
interest of the Buyer under the law of any applicable jurisdiction, the Buyer
shall not have the right to collect any Purchased Receivables directly from the
applicable Account Debtor, change payment instructions or notify any Account
Debtor that Seller has sold the applicable Purchased Receivables to Buyer
hereunder; it being understood that following any of the events described in
clauses (x), (y) or (z), above, the Buyer may (i) notify the applicable Account
Debtor that the Seller has sold the applicable Purchased Receivables to the
Buyer hereunder and (ii) direct such Account Debtor to make payments with
respect to such Purchased Receivable directly to the Buyer’s Account (or as
otherwise directed by the Buyer at such time).

 

(ii)                                  In addition, the Servicer will, upon the
Buyer’s request, exercise commercially reasonable efforts to assist the Buyer in
any of its efforts to enforce or collect upon the Purchased Receivables
including, without limitation, providing the Buyer with contact information for
the related Account Debtors and making introductions between the Buyer and such
Account Debtors, as so requested by Buyer from time to time.  At the expense of
the Sellers, each party shall, upon request of the other party (or such first
party may, in its sole discretion), take all action and obtain all appropriate
Account Debtor acknowledgements as may be necessary or desirable to more fully
perfect, protect and evidence the Buyer’s interest in the Purchased Receivables
hereunder under the laws of applicable jurisdictions.

 

(g)                                  Rights of Buyer in Purchased Receivables.
As owner of the Purchased Receivables, Buyer shall have no obligation to account
for, to replace, to substitute or to return any Purchased Receivables or
Collections thereon to any Seller other than Purchased Receivables for which the
Repurchase Price has been paid to the Buyer in accordance with the terms
hereof.  Without limiting the foregoing, Buyer shall have the sole right to
retain any gains or profits created by buying, selling or holding the Purchased
Receivables. Subject to the express terms of this Agreement, Buyer shall have
the unrestricted right to further assign, transfer, deliver, hypothecate,
subdivide or otherwise deal with the Purchased Receivables and Collections
thereon on whatever terms Buyer shall determine other than Purchased Receivables
for which the Repurchase Price has been paid to the Buyer in accordance with the
terms hereof.

 

(h)                                 Seller Representative. Each Seller hereby
irrevocably appoints AAR and AAR agrees to act under this Agreement and the
other Transaction Documents, as the agent and representative of each Seller for
all purposes under this Agreement and the other Transaction Documents, including
offering Receivables for purchase by the Buyer (through Requests or as otherwise
agreed between Seller Representative and Buyer), receiving statements and other
notices and communications to each such Seller from Buyer, service of process as
described in Section 11 hereof, and delivering statements and other notices and
communications from such Seller to Buyer. Buyer may rely, and shall be fully
protected in relying, on any offers to purchase Receivables (through Requests or
as otherwise agreed), disbursement instructions, reports, information, or any
other notice or communication made or given by Seller Representative, whether in
its own name, or on behalf of any Seller.

 

(i)                                     Unavailability of the Platform.  In the
event that Buyer determines that the Platform is unavailable for Postings for
any reason, the Sellers may continue to offer Proposed Receivables for purchase
by Buyer pursuant to the supplemental terms set forth on Exhibit G

 

5

--------------------------------------------------------------------------------


 

hereto.  Except as expressly provided in Exhibit G, this Agreement and the other
Transaction Documents and the terms and conditions set forth herein and therein
shall be equally applicable to sales and purchases of Receivables utilizing the
supplemental terms set forth in Exhibit G and not fully utilizing the Platform
in the manner otherwise contemplated herein.

 

2.                                      Representations and Warranties.  Each
Seller Party represents and warrants to Buyer on each Purchase Date that the
representations and warranties set forth on Exhibit C hereto (other than, for
any Purchase Date after the Initial Purchase Date, those set forth in clauses
(i) and (k) thereof) and made by such Person are true and correct in all
material respects as of such date (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date).

 

3.                                      Covenants.  Each Seller Party agrees to
perform the covenants set forth on Exhibit D hereto.

 

4.                                      Collection Activities.

 

(a)                                 Buyer appoints AAR as its servicer and agent
(in such capacity, the “Servicer”) for the administration and servicing of all
Purchased Receivables sold to Buyer hereunder, and AAR hereby accepts such
appointment and agrees to assume the duties and the administration and servicing
obligations as Servicer, and perform all necessary and appropriate commercial
collection activities in arranging the timely payment of amounts due and owing
by any Account Debtor, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, including, without limitation,
diligently and faithfully performing all servicing and collection actions
(including, if necessary, acting as party of record in foreign jurisdictions);
provided, however, that such appointment as Servicer shall not release any
Seller from any of its duties, responsibilities, liabilities and obligations
resulting from or arising hereunder.  Buyer may replace the Servicer in the
manner set forth in Section 4(e) hereto.  In connection with its servicing
obligations, Servicer will, and will ensure that each Seller will, perform their
respective obligations and exercise their respective rights under contracts
related to the Purchased Receivables with the same care and applying the same
policies as they apply to their own Receivables generally and would exercise and
apply if they owned the Purchased Receivables and shall use commercially
reasonable efforts to maximize Collections.

 

(b)                                 Servicer has established the Collection
Account to receive amounts owing under the Purchased Receivables and covenants
to maintain such account so long as any Purchased Receivable remains unpaid
unless otherwise agreed to in writing by Buyer.  The Collection Account may
contain funds relating to Receivables in addition to the amounts owing under the
Purchased Receivables, provided that adequate records are created and maintained
to identify clearly the funds in the Collection Account that relate to the
Purchased Receivables. The parties shall use commercially reasonable efforts to
negotiate and enter into an account control agreement covering the existing
Collection Account in form and substance reasonably satisfactory to the Buyer on
or prior to the DACA Date.  If such account control agreement has not been
entered into by such date, and neither the Seller Representative nor the Buyer
shall have elected to terminate this Agreement pursuant to the second sentence
of Section 12(c), then the Servicer shall establish a new bank account with an
account bank reasonably acceptable to the

 

6

--------------------------------------------------------------------------------


 

Buyer (such new account shall replace the prior Collection Account as the new
“Collection Account” hereunder and from and after that date for all purposes
hereof), and within five (5) Business Days following the establishment of such
account, all Account Debtors shall have been instructed by the Servicer to make
all payments in respect of Purchased Receivables to such new Collection Account
and such new Collection Account shall be under the sole dominion and control of
the Buyer pursuant to an account control agreement in form and substance
reasonably satisfactory to the Buyer.  Servicer covenants and agrees (i) to take
any and all reasonable actions necessary, consistent with applicable law,
(including those requested by Buyer) to ensure that all Collections on account
of the Purchased Receivables will be paid directly by each Account Debtor to the
Collection Account, without adjustment, setoff or deduction of any kind or
nature, except as otherwise required by law, (ii) not to change the payment
instructions while any Purchased Receivable remains outstanding, (iii) to the
extent any Collections or other amounts with respect to the Purchased
Receivables are deposited in any account other than the Collection Account, to
cause all such amounts to be deposited into the Collection Account within three
(3) Business Days of receipt thereof by the Servicer or such Seller, and
(iv) not to permit the Collection Account to become subject to any control,
lien, pledge or adverse claim of or by any third party (other than any lien of
the Buyer granted hereunder and under the other Transaction Documents).  All
Collections received or deposited into any Collection Account shall be
transferred, delivered to or deposited in the Buyer’s Account by the Servicer
within five (5) Business Days of receipt.

 

(c)                                  Until payments in respect of the Purchased
Receivables have been remitted to the Collection Account, Seller and Servicer
will hold such funds in trust as Buyer’s exclusive property and safeguard such
funds for the benefit of Buyer.

 

(d)                                 Pursuant to its servicing obligations under
Section 4(a) hereto, Servicer shall be responsible for identifying, matching and
reconciling all payments received by the Servicer or any Seller in respect of
the Purchased Receivables (as distinguished from any Receivables of a Seller not
sold to the Buyer hereunder) associated with such payment and Posting all
identification and reconciliation information for confirmation by Buyer in a
format satisfactory to Buyer promptly, and in any event within five (5) Business
Days of receipt thereof. Servicer shall cause all such payments to be directed
and deposited into the Collection Account within the time and in the manner set
forth in this Section 4.  If any payment is received from an Account Debtor, and
such payment is not identified by such Account Debtor as relating to a
particular Receivable and cannot otherwise be reasonably identified as relating
to a particular Receivable within five (5) Business Days of receipt thereof,
such payment shall be applied first to the unpaid Purchased Receivables with
respect to such Account Debtor in chronological order (beginning with the oldest
unpaid Purchased Receivable), and then to Receivables with respect to such
Account Debtor that are not Purchased Receivables, also in chronological order. 
Servicer and each Seller hereby represent, warrant and agree that no Collection
Account is or shall ever be subject to the control, lien pledge or any other
encumbrance in favor of any buyer from or creditor of any Seller, other than
customary bankers’ liens of account banks arising under Article 4 of the UCC and
the security interest granted to the Buyer hereunder and under the other
Transaction Documents, unless the Buyer has consented thereto in writing and
pursuant to an intercreditor or lien priority agreement in form and substance
reasonably satisfactory to the Buyer.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Upon the occurrence of any Servicer Event
Change, the Buyer may at any time thereafter (with notice to each Seller Party)
replace the Servicer (which replacement may be made through the outplacement to
a Person of all back office duties, including billing, collection and processing
responsibilities, and reasonable access during normal business hours and subject
to reasonable confidentiality restrictions, to all personnel, hardware and
software utilized in connection with such responsibilities) with any other
Person, as agent of Buyer, acceptable to the Buyer in its sole discretion at
such time.  Each Seller shall jointly and severally reimburse Buyer for all
reasonable expenses incurred by Buyer in connection with such replacement.  In
the event that Servicer is replaced, Servicer (and each other Seller who may be
acting as sub-servicer or sub-agent for Servicer in such capacity with respect
to any Purchased Receivables) shall cease its activities as Servicer in a manner
that Buyer determines and shall cooperate fully and facilitate the transition of
the performance of such activities to any successor servicer who may be
appointed by Buyer at such time (including the Buyer), and Buyer (or its
designee as successor servicer) may assume the role as Servicer, to service and
administer the Purchased Receivables, on the terms and subject to the conditions
herein set forth or as may otherwise be agreed in writing between Buyer and such
successor servicer. Thereafter, the replaced Servicer shall take such action or
refrain from taking such action as Buyer may specify in order to assist Buyer
(or its designee as successor servicer) in assuming and performing such
obligations. Servicer and each Seller agrees, at its expense, to take all
actions necessary to provide the successor servicer with access, whether or not
at the offices and properties of Servicer or such Seller to all computer
software (including its servicing software and its claims software), necessary
or useful in collecting, billing or maintaining the records with respect to the
Purchased Receivables.

 

(f)                                   Without duplication of any amounts
recovered by any Servicer Indemnified Person pursuant to Section 7(b), Servicer
hereby agrees to indemnify Buyer and its officers, directors, agents,
representatives and employees (each, a “Servicer Indemnified Person”) from and
against any and all claims, losses and liabilities (including, without
limitation, reasonable attorneys’ fees) (all of the foregoing being collectively
referred to as “Servicer Indemnified Amounts”) arising out of or resulting from
(i) any failure by Servicer to perform its duties or obligations as Servicer
hereunder in accordance with this Agreement and the other Transaction Documents,
(ii) any claim brought by any Person other than a Servicer Indemnified Person
arising from Servicer’s collection activities with respect to the Purchased
Receivables or (iii) any other Material Adverse Change under clause (b) or
(c) of the definition thereof; provided, however, that in all events there shall
be excluded from the foregoing indemnification any claims, losses or liabilities
to the extent resulting solely from the fraud, gross negligence or willful
misconduct of such Servicer Indemnified Person (or any of its officers,
directors, agents, representatives and employees who are controlled by, or under
common control with, such Servicer Indemnified Person) as determined in a final
non-appealable judgment by a court of competent jurisdiction.  If at any time
the Servicer delegates any of its servicing duties hereunder to one or more of
the other Sellers, Servicer shall continue to remain fully responsible and
liable for the performance of such duties.  No Seller shall delegate or assign
any of its duties to a sub-servicer or sub-agent, other than another Seller or
AAR or any of its affiliates, without prior written consent of Buyer in its sole
discretion.

 

(g)                                  Each Seller hereby appoints Buyer and
Servicer (if other than such Seller) as the true and lawful attorney-in-fact of
such Seller, with full power of substitution, coupled with an interest, and
hereby authorizes and empowers Buyer in the name and on behalf of such

 

8

--------------------------------------------------------------------------------


 

Seller, to take such actions, and execute and deliver such documents, as Buyer
deems necessary or advisable in connection with any Purchased Receivable (i) to
obtain full benefits of the Transaction Documents and the Purchased Receivables,
(ii) to perfect the purchase and sale of Purchased Receivables, including,
without limitation, to send a notice of such purchase and sale to the Account
Debtor of the transfers contemplated hereby and the sale of the Purchased
Receivables, or (iii) to make collection of and otherwise realize the benefits
of any Purchased Receivable.  At any time Servicer has been replaced hereunder,
Buyer shall have the right to bring suit, in Buyer’s or any Seller’s name, and
generally have all other rights of an owner and holder respecting any Purchased
Receivables, including without limitation the right to accelerate or extend the
time of payment, settle, compromise, release in whole or in part any amounts
owing on any Purchased Receivables and issue credits in its own name or the name
of any Seller.  At any time following removal of Servicer hereunder, Buyer may
endorse or sign Buyer’s or such Seller’s name on any checks or other instruments
with respect to any Purchased Receivables or the goods covered thereby. Except
as Buyer may otherwise expressly agree in writing, any and all returned,
reclaimed or repossessed inventory and goods relating to any Purchased
Receivables shall be set aside by the applicable Seller marked with Buyer’s name
and (in any case) held by such Seller in trust for Buyer as owner, and for
Buyer’s account.

 

(h)                                 Upon any termination of AAR as Servicer
pursuant to the terms of this Agreement, each Seller and AAR shall use
commercially reasonable efforts to assist the Buyer in connection with
recovering and enforcing payment of the Purchased Receivables, including by
providing transitional services and related services as contemplated by
Section 4(e) hereto.

 

5.                                      Loss Recourse Amounts.

 

(a)                                 Sellers’ First Loss Recourse Amount. 
Notwithstanding (and without limiting) its agreement and undertaking with
respect to the obligations described in Section 7 hereto, each Seller hereby
jointly and severally agrees to indemnify and pay to Buyer from and against any
failure by a Tranche B Account Debtor to make a payment in respect of any
Purchased Receivables as a result of the related Tranche B Account Debtor having
become subject to an Insolvency Event, (and in the Buyer’s sole discretion,
regardless of whether or not such failure is the result of the related Tranche B
Account Debtor, Credit Insurance Provider or L/C Issuer having become the
subject of an Insolvency Event) (the “First Loss Recourse Amount”), in an
aggregate amount, during any 364-Day Period, not greater than $1,000,000. The
First Loss Recourse Amount payable by Sellers in connection with this
Section 5(a) shall be payable by the Sellers to Buyer in immediately available
funds within ten (10) Business Days following written request by Buyer. Any
amounts in respect of the First Loss Recourse Amount not paid when due shall
accrue interest at the Discount Rate until paid.  In order to support the
obligations of the Sellers to make payments when due in respect of the First
Loss Recourse Amount, the Seller Representative shall obtain and provide to
Buyer from the L/C Issuer a letter of credit (the “Letter of Credit”) for the
benefit of the Buyer, in form and substance reasonably acceptable to the Buyer. 
For the avoidance of doubt, any payments hereunder in respect of any Event of
Repurchase or any indemnity set forth in Section 7 below shall not reduce or
count as an offset against the First Loss Recourse Amount.

 

(b)                                 Sellers’ Second Loss Recourse Amount. 
Notwithstanding (and without limiting) its agreement and undertaking with
respect to the obligations described in Section 5(a)

 

9

--------------------------------------------------------------------------------


 

and Section 7 hereto, each Seller hereby jointly and severally agrees to
indemnify and pay to Buyer from and against any failure by any Tranche B Account
Debtor to make a payment in respect of any Purchased Receivable as a result of
the related Tranche B Account Debtor having become subject to an Insolvency
Event (and in the Buyer’s sole discretion, regardless of whether or not such
failure is the result of the related Tranche B Account Debtor or Credit
Insurance Provider having become the subject of an Insolvency Event) (the
“Second Loss Recourse Amount”), in an amount not greater than 6.0% of the
Aggregate Net Invoice Amount of such Purchased Receivable. The Second Loss
Recourse Amount payable by Sellers in connection with this Section 5(b) shall be
payable by the Sellers to Buyer in immediately available funds within five
(5) Business Days following written request by Buyer. Any amounts in respect of
the Second Loss Recourse Amount not paid when due shall accrue interest at the
Discount Rate until paid.  For the avoidance of doubt, any payments hereunder in
respect of any Event of Repurchase, any First Loss Recourse Amount or any
indemnity set forth in Section 7 below shall not reduce or count as an offset
against the Second Loss Recourse Amount.

 

6.                                      Credit Insurance Policy and Letter of
Credit.

 

(a)                                 Buyer has obtained a credit insurance policy
(the “Credit Insurance Policy”) from the Credit Insurance Provider. The Credit
Insurance Policy shall be in form and substance acceptable to Buyer.

 

(b)                                 On or prior to the date hereof, Seller
Representative shall provide the Letter of Credit described in
Section 5(a) above to the Buyer.

 

7.                                      Repurchase Events; Indemnities and
Set-Off.

 

(a)                                 If any of the following events (“Events of
Repurchase”) occurs and is continuing:

 

(i)                                     Any Purchased Receivable is not an
Eligible Receivable on the applicable Purchase Date therefor, or any
representation or warranty by any Seller hereunder with respect to any of the
Purchased Receivables is incorrect in any material respect when made or deemed
made; or

 

(ii)                                  If,

 

(1)                                 Any Seller or Servicer fails to perform or
observe any other term, covenant or agreement in any material respect with
respect to any of the Purchased Receivables and such failure shall or will have
an adverse effect on the ability to collect the Net Invoice Amount of any
Purchased Receivable on the Expected Due Date and such failure and the related
adverse effect continues for five (5) Business Days after the earlier of
Servicer or any Seller obtaining knowledge thereof or notice from the Buyer;

 

(2)                                 Any Seller or Servicer instructs the Account
Debtor on such Purchased Receivable to pay amounts owing in respect of such
Purchased Receivable to an account other than the Collection Account or Buyer’s
Account; or

 

10

--------------------------------------------------------------------------------


 

(3)                                 A Dispute exists or arises with respect to
any Purchased Receivable, or an Account Debtor asserts a Dispute with respect to
any Purchased Receivable,

 

then, the applicable Seller shall repurchase all of such Purchased Receivables
then outstanding affected by such Event of Repurchase (or, if Buyer agrees in
writing, the portion subject to Dispute) at Buyer’s option and demand at the
Repurchase Price within five (5) Business Days following receipt of such demand
by the Seller Representative, which shall be paid to the Collection Account in
immediately available funds.  Upon the payment in full of the Repurchase Price
with respect to a Purchased Receivable, such Purchased Receivable shall hereby
be, and be deemed to be, repurchased by such Seller from Buyer without recourse
to or warranty by Buyer.  Each Seller agrees that Buyer may set off against any
unpaid obligation of such Seller under this Section 7(a).

 

(b)                                 Without duplication of any amounts recovered
by any Indemnified Party pursuant to Section 4(f), each Seller hereby jointly
and severally agrees to indemnify Buyer (together with its officers, directors,
agents, representatives and employees, each, an “Indemnified Party”) from and
against any and all claims, losses and liabilities (including, without
limitation, reasonable attorneys’ fees) (all of the foregoing being collectively
referred to as “Indemnified Amounts”) arising out of or resulting from any of
the following: (i) the sale to Buyer of any Receivable which purports to be a
Purchased Receivable as to which the representations and warranties made herein
or in any other Transaction Document are not true and correct on the Purchase
Date therefor (or if such representations and warranties specifically refer to
an earlier date, as to which such representations and warranties are not true
and correct as of such earlier date); (ii) any representation or warranty made
or deemed made by any Seller (or any of its officers) under or in connection
with this Agreement or the other Transaction Documents which shall have been
incorrect when made; (iii) the failure by any Seller or any Purchased Receivable
to comply with any applicable law, rule or regulation to the extent it results
in any claims, losses and liabilities to any Indemnified Party acting in
connection with the transactions hereunder; (iv) the failure to vest in Buyer a
perfected security or ownership interest (as understood under the UCC or any
similar law with respect to the sale or assignment of receivables in any
jurisdiction applicable to any Seller) in each Purchased Receivable and the
proceeds and Collections in respect thereof, free and clear of any liens or
encumbrances of any kind or nature whatsoever; (v) any Dispute or any other
claim resulting from the services or merchandise related to such Purchased
Receivable or the furnishing or failure to furnish such services or merchandise
or relating to collection activities with respect to such Purchased Receivable;
provided, however, this clause (v) shall not be deemed to include any failure to
pay arising out of any Insolvency Event of an Account Debtor; (vi) the
commingling by any Seller of Collections at any time with other funds of such
Seller or any other Person; (vii) any products liability claim, personal injury
or property damage suit, environmental liability claim or any other claim or
action by a party of whatever sort, whether in tort, contract or any other legal
theory, arising out of or in connection with the goods or services that are the
subject of any Purchased Receivable with respect thereto; (viii) losses for
which the Buyer has recourse against the Sellers as expressly provided in
Section 1(d) and Section 5 above including, for the avoidance of doubt, (x) the
non-payment by the Credit Insurance Provider or L/C Issuer for any claims under
the Credit Insurance Policy or Letter of Credit as a result of the acts or
omission of any Seller Party and (y) failure to reasonably assist Buyer in
filing claims in a timely manner

 

11

--------------------------------------------------------------------------------


 

under the Credit Insurance Policy or Letter of Credit; or (ix) this Agreement,
any other Transaction Document and the transactions contemplated hereby and
thereby and the purchases of the Purchased Receivables by the Buyer pursuant to
the terms hereof, including, without limitation, any suit, demand, claim or
other dispute arising out of each Seller’s use of the Platform in a manner not
expressly contemplated under this Agreement and also including any losses,
costs, or expenses of the Buyer due to amounts (including due to any enforcement
matters) paid or payable by any Seller to the Buyer which is paid in any
currency other than U.S. Dollars; provided, however, that in all events there
shall be excluded from the foregoing indemnification any claims, losses or
liabilities (x) to the extent resulting from the gross negligence, fraud or
willful misconduct of such Indemnified Party (or any of its officers, directors,
agents, representatives and employees who are controlled by, or under common
control with, such Indemnified Party) as determined in a final non-appealable
judgment by a court of competent jurisdiction, (y) except as otherwise expressly
provided herein, with respect to any Loss Recourse Amount as the result of an
Insolvency Event of an Account Debtor or (z) recovered by Buyer through payment
of the Repurchase Price or any Loss Recourse Amount, or from the Credit
Insurance Policy or the Letter of Credit.

 

(c)                                  Tax Indemnification.  Any and all payments
made by AAR or the applicable Seller to Buyer pursuant to this Agreement and the
other Transaction Documents shall be made free and clear of and without
deduction or withholding for or on account of any taxes, withholdings or other
deductions, except to the extent required by law.  If AAR or the applicable
Seller is required by law to deduct or withhold any taxes from any payment made
to the Buyer pursuant to this Agreement and the other Transaction Documents,
then: (x) AAR or the applicable Seller shall increase the sum payable to Buyer
so that, after making the required deductions or withholdings (including
deductions or withholdings applicable to additional sums payable under this
clause (x)), Buyer shall receive a net sum equal to the sum it would have
received had no deduction or withholding been made, and (y) AAR or the
applicable Seller shall pay such taxes to the applicable taxing authority and
send the original or a certified copy of the receipt evidencing such tax
payment, within 30 days of the payment date, to Tax Director — Int’l
Compliance, Corp. Tax Dep’t, Citibank, N.A., 2 Court Square, Long Island City,
NY, USA, 11120.  AAR and the applicable Seller shall pay and indemnify and hold
Buyer harmless from and against, any taxes (including interest and penalties)
that may at any time be asserted, deducted or withheld in respect of the
transactions or payments contemplated hereunder (including, but not limited to,
taxes deducted or withheld by the Account Debtors with respect to payments on
the Purchased Receivables and any sales, occupational, excise, gross receipts,
personal property, privilege or license taxes, or withholdings or other
deductions, but not including taxes imposed upon Buyer with respect to its gross
or net income as a result of Buyer being organized under the laws of the
jurisdiction imposing such tax), and all reasonable costs, expenses and counsel
fees in defending against the same, whether arising by reason of the acts to be
performed by any Seller hereunder or otherwise, without duplication for any
taxes or additional amounts with respect to taxes that were previously paid
pursuant to this Section 7(c); provided, however, that in all events there shall
be excluded from the foregoing indemnification any taxes (x) resulting solely
from the gross negligence or willful misconduct of Buyer or any of its
affiliates as determined in a final non-appealable judgment by a court of
competent jurisdiction, (y) that would not have been imposed but for any present
or former connection between Buyer or any of its affiliates and the taxing
authority imposing the tax unrelated to the transactions contemplated hereby or
(z) to the extent they would not have been imposed but for

 

12

--------------------------------------------------------------------------------


 

the failure of Buyer to provide any reasonably requested tax forms, certificates
or other documentation unless, in Buyer’s reasonable judgment, the completion,
execution or submission of such documentation would subject Buyer to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Buyer.  AAR or the applicable Seller shall notify Buyer
upon becoming aware (by knowledge or notice) of any deduction or withholding for
taxes by an Account Debtor with respect to any payment on the Purchased
Receivables.  All indemnifications required to be made under this
Section 7(c) shall be made within thirty (30) days from the date Buyer makes
written demand therefor accompanied by a written statement describing in
reasonable detail the taxes for which the Buyer believes it is entitled to
indemnification and the computation of the amount so payable.  If the Buyer
determines, in its sole discretion, that it has received a refund of all or any
part of any tax indemnified under this Section 7(c), the Buyer shall pay to the
indemnifying party an amount equal to the amount of such refund to the extent
the Buyer received an indemnity of such amount from the Sellers; provided,
however, that in no event will Buyer be required to pay to the indemnifying
party an amount pursuant to this sentence the payment of which would place Buyer
in a less favorable net after-tax position than Buyer would have been in if the
tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such tax had never been paid.

 

(d)                                 Set-Off.  Each Seller further agrees that,
unless such Seller notifies Buyer in writing that it desires to pay on the date
when due any amounts due under this Section 7 and such Seller makes such payment
to Buyer in immediately available funds on such date such payment is due, such
Seller hereby irrevocably instructs and authorizes Buyer to set-off such amount
against the Purchase Price of any Proposed Receivables to be purchased on or
after such date or against any Collections.  No notification, act or consent of
any nature whatsoever is required prior to the right of Buyer to exercise such
right of set-off.

 

(e)                                  UCC.  The rights granted to Buyer hereunder
are in addition to all other rights and remedies afforded to Buyer as a secured
party under the UCC or any similar law in any jurisdiction applicable to the
related Seller.

 

(f)                                   No Reduction.  Without duplication of any
specific payment, no amounts paid or payable under this Section 7 shall limit or
reduce any amount or recourse paid or payable by the Sellers in respect of any
Loss Recourse Amount as described herein.

 

8.                                      Notices.  Unless otherwise provided
herein, all communications by any Seller Party or Buyer or any other agreement
entered into in connection herewith shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid, or by email) shall be personally delivered or
sent by a recognized overnight delivery service, certified mail, postage
prepaid, return receipt requested, or by telecopier (with confirmed receipt) to
Seller Party or Buyer, as the case may be, at its address set forth below:

 

If to Seller Representative, Seller or Servicer:

AAR CORP., as Seller Representative

 

1100 N. Wood Dale Road

 

Wood Dale, IL 60191

 

13

--------------------------------------------------------------------------------


 

 

Fax: (630) 227-2029

 

Phone : (630) 227-2012

 

email: mmilligan@aarcorp.com

 

Attention: Michael Milligan, Chief Financial Officer

 

 

 

With a copy to:

 

 

 

1100 N. Wood Dale Road

 

Wood Dale, IL 60191

 

Fax: (630) 227-2104

 

Phone : (630) 227-2075

 

email: jsecore@aarcorp.com

 

Attention: Jason Secore, Treasurer

 

 

 

With a copy to :

 

 

 

1100 N. Wood Dale Road

 

Wood Dale, IL 60191

 

Fax: (630) 227-2059

 

Phone : (630) 227-2050

 

email: rregan@aarcorp.com

 

Attention: Robert J. Regan, General Counsel

 

 

If to Buyer:

Citibank, N.A.

 

388 Greenwich Street, 28th Floor

 

New York, NY 10013

 

Phone: (212) 816-1063 / (212) 816-9386

 

Fax: (212) 816-6290

 

email: Barbara.kobelt@citi.com / Brendan.Coleman@citi.com

 

Attention: Barbara Kobelt / Brendan Coleman

 

 

 

with a copy to:

 

 

 

Citibank, N.A.

 

388 Greenwich Street, 17th Floor

 

New York, NY 10013

 

Fax: (212) 861-0271

 

email: paul.robbins@citi.com

 

Attention: Paul Robbins, Esq.

 

Any Request, and any supporting documentation in connection herewith or
therewith, such as copies of invoices, may be sent by any Seller Party by fax or
as a PDF file attachment to an email, and Buyer and Seller Party may otherwise
communicate by email or fax.  Each Seller Party agrees that Buyer may presume
the authenticity, genuineness, accuracy, completeness and due execution of any
email or fax communication bearing a facsimile or scanned signature resembling a
signature of an authorized Person of such Seller Party without further
verification or inquiry by Buyer.  Notwithstanding the foregoing, Buyer in its
sole discretion shall be entitled

 

14

--------------------------------------------------------------------------------


 

(but not obligated) to make inquiries or require further action by any Seller
Party to authenticate any communication prior to relying on such communication.

 

A Person may change the address at which it is to receive notices hereunder by
written notice in the foregoing manner given to the other parties hereto.

 

9.                                      Survival.  All covenants,
representations and warranties made herein shall continue in full force and
effect so long as any Purchased Receivables remain outstanding and this
Agreement remains in effect.  Each Seller’s obligations to indemnify Buyer with
respect to the expenses, damages, losses, costs and liabilities shall survive
until all applicable statute of limitations periods with respect to actions that
may be brought against Buyer have run.

 

10.                               Expenses.  Parent and each Seller agrees,
jointly and severally, to reimburse Buyer for all costs and expenses, including
reasonable attorneys’ fees and expenses and Buyer’s reasonable due diligence
expenses, in connection with the preparation, negotiation, administration,
syndication, enforcement and maintenance (including any amendments or waivers
requested, initiated or consented to by the Sellers) of this Agreement and the
other Transaction Documents. Such costs and expenses will be reimbursed by
Parent and each Seller, within five (5) Business Days following presentation of
a statement of account.  Parent and each Seller also agrees to pay, on demand,
all stamp and other similar taxes and fees payable or determined to be payable
in connection with the execution, delivery, filing and recording of this
Agreement or the other Transaction Documents, and agrees to indemnify each
Indemnified Party against any liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes and fees.

 

11.                               Governing Law.  This Agreement shall be
governed by the laws of the State of New York, without giving effect to
conflicts of law principles.  Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or federal court of the United States
sitting in the Borough of Manhattan, New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement and the other Transaction Documents, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court.  A final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Each Seller Party hereby irrevocably consents to the service of process in any
suit, action or proceeding in said court by the mailing thereof by registered or
certified mail, postage prepaid, to the address of the Seller Representative set
forth in Section 8 hereof.  Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement and
the other Transaction Documents in any New York State or federal court located
in the Borough of Manhattan.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

15

--------------------------------------------------------------------------------


 

12.                               General Provisions.

 

(a)                                 Final Agreement.  This Agreement and the
other Transaction Documents represent the final agreement of the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous understandings and agreements with respect to such subject
matter.  No provision of this Agreement may be amended or waived except by a
writing signed by the Buyer, the Seller Representative (on behalf of itself and
the Sellers) and the Servicer and acknowledged by the Parent.  This Agreement
shall bind and inure to the benefit of the respective successors and permitted
assigns of each of the parties; provided, however, that no Seller Party may
assign any of its rights hereunder without Buyer’s prior written consent, given
or withheld in Buyer’s sole discretion.  Buyer shall have the right without the
consent of or notice to any Seller Party to sell, transfer, negotiate, or grant
participations in all or any part of, or any interest in, Buyer’s obligations,
rights and benefits hereunder.  In addition, Buyer may transfer or assign all or
any portion of its rights hereunder and in any Purchased Receivables to any
other Person.  Notwithstanding anything herein to the contrary, except following
the occurrence and during the continuance of an Event of Termination, no
participation or assignment by Buyer hereunder shall be to a direct competitor
of Parent or its affiliates, as reasonably determined by Buyer or to any entity
in the aerospace or defense industries.  Each provision of this Agreement shall
be severable from every other provision hereof for the purpose of determining
the legal enforceability of any specific provision.

 

(b)                                 Execution; Counterparts.  This Agreement may
be executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same agreement.  Delivery of an executed counterpart of a signature page to
this Agreement by facsimile or by electronic mail attachment in portable
document format (.pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

(c)                                  Termination.  This Agreement shall
terminate on the later of (i) the Purchase Termination Date (as such date may be
extended from time to time pursuant to clause (b) of the definition thereof),
and (ii) the Final Collection Date.  In addition, each of the Seller
Representative and the Buyer shall have the right, if no account control
agreement shall be entered into pursuant to the third sentence of
Section 4(b) prior to the DACA Date, to elect within five (5) Business Days
following the DACA Date to terminate this Agreement, by providing written notice
to the other, in each case with effect from the date of such notice (but without
an Event of Termination being deemed to occur).  For the avoidance of doubt, any
purchase of Receivables hereunder shall be at Buyer’s sole discretion,
notwithstanding the term of this Agreement contemplated in the immediately
preceding sentence.

 

(d)                                 Calculation of Interest.  All interest
amounts calculated on a per annum basis hereunder are calculated on the basis of
a year of three hundred sixty (360) days.  All amounts due hereunder (including
under Section 4(f), Section 5, Section 7(a), Section 7(b) and Section 7(c))
shall accrue interest from and after the date when due at a rate per annum equal
to LIBOR, plus 2.0% until paid, and shall be payable within 10 days of demand
therefor.

 

(e)                                  WAIVER OF TRIAL BY JURY; CONSEQUENTIAL
CLAIMS.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT THAT IT
MAY HAVE

 

16

--------------------------------------------------------------------------------


 

TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  CITI SHALL
NOT BE LIABLE TO ANY SELLER OR RESPONSIBLE FOR ANY LOSS OF BUSINESS OR PROFITS,
REVENUE OR GOODWILL, OR ANY INDIRECT OR CONSEQUENTIAL, SPECIAL, EXEMPLARY OR
PUNITIVE DAMAGES, WHETHER ARISING FROM BREACH OF CONTRACT OR OTHERWISE, EVEN IF
INFORMED OF THE POSSIBILITY OF THOSE LOSSES OR DAMAGES.

 

(f)                                   Confidentiality. Each party hereto agrees
to hold the Transaction Documents and all non-public information received by it
(or any of its agents or representatives) in connection therewith from any other
party hereto (or its agents and representatives) in confidence and agrees not to
provide any Person with copies of any Transaction Document or such non-public
information, other than to (a) any officers, directors, members, managers,
employees or outside accountants, auditors or attorneys thereof (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (b) governmental authorities with appropriate
jurisdiction (including filings required or in the case of AAR, deemed
advisable, under applicable securities laws) and (c) with respect to the Buyer,
any Person to whom the Buyer may sell or assign (including as a participation
interest) all or any part of its rights hereunder as may be permitted by the
terms hereof (in the case of any participant, potential participant or potential
assignee, so long as such Person enters into a confidentiality agreement on
terms substantially similar to this clause (f)). Notwithstanding the foregoing
provisions contained in this clause (f), provided that the other parties hereto
are given notice thereof, the parties hereto will not be liable for disclosure
of use of such information if such disclosure or use (i) was required by law,
including pursuant to a valid subpoena or other legal process, (ii) was in such
Person’s possession or known to such Person prior to receipt (other than
information which came to be known from information received from or on behalf
of a party hereto), or (iii) is or becomes known to the public through
disclosure in a printed publication (without breach of any of such Person’s
obligations hereunder).  Buyer acknowledges that (x) the Transaction Documents
and all non-public information received by it (or any of its agents and
representatives) in connection therewith may include material non-public
information concerning Seller Parties, (y) it has developed compliance
procedures regarding the use of material non-public information and (z) it will
handle such material non-public information in accordance with applicable law,
including United States federal and state securities laws.

 

(g)                                  Patriot Act; OFAC. To help fight the
funding of terrorism and money laundering activities, United States Federal law
requires all financial institutions to obtain, verify and record information
that identifies each person or corporation who opens an account and/or enters
into a business relationship.  No Seller Party nor, to the knowledge of such
Seller Party, any director, officer or employee thereof, is an individual or
entity that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other applicable Sanctions authority or (iii) located, organized, resident
or doing business in a

 

17

--------------------------------------------------------------------------------


 

Designated Jurisdiction except, in each case, as authorized by the applicable
Sanctions authority or not prohibited by any Sanction.

 

(h)                                 Conduct of Business.  The Seller Parties
conduct their businesses in compliance with The U.S. Bank Secrecy Act, The
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption and anti-money laundering legislation in other
jurisdictions to the extent applicable to any Seller Party, except to the extent
such non-compliance would not reasonably be expected to have a material and
adverse effect on any Seller Party responsible therefor, and have instituted and
maintain policies and procedures designed to promote and achieve such compliance
with such laws.

 

13.                               Limited License; Conducting Business Through
the Platform.

 

(a)                                 Each Seller Party agrees to be bound the
terms, conditions and limitations set forth in Exhibit F hereto that govern the
limited license of such Seller Party to use the Platform in connection with the
performance of this Agreement and the other Transaction Documents.

 

(b)                                 Buyer and each Seller Party each
(i) consents to the communication and delivery of Offers, Acceptances, and other
Postings and communications through the Platform, even though such actions are
by electronic means on the Platform, (ii) agrees that such actions shall be
valid and binding on the parties, as if such actions had been taken in writing
on paper, and (iii) hereby waives any claim or defense that any such Offers,
Acceptances, and other Postings and communications through the Platform are not
binding or enforceable or do not have their intended effect as a result of their
being communicated electronically rather than in writing.  Each Seller Party
hereby agrees that Buyer shall be entitled to rely on any Posting sent or
purported to be sent by such Seller Party via the Platform as valid and binding
on such Seller Party irrespective of any error or fraud contained therein or the
identity of the individual who made the Posting, except to the extent that such
error or fraud or use of the Platform by an unauthorized third party is a result
of the failure by Buyer to use commercially reasonable security measures to
prevent unauthorized access to the Platform.

 

14.                               Addition of Sellers.  Additional affiliates
and subsidiaries of AAR may be added, from time to time, after the date hereof
as “Sellers” hereunder, with the prior written consent of the Buyer (in its sole
and absolute discretion); provided that the following conditions are satisfied
on or before the date of such addition:

 

(a)                                 Seller Representative shall have given the
Buyer at least ten (10) days prior written notice of such proposed addition and
the identity of the proposed additional seller and shall have provided such
information with respect to the Receivables or business of such additional
seller as Buyer or its assigns shall have reasonably requested;

 

(b)                                 Such proposed additional seller has executed
and delivered to the Buyer a Joinder Agreement in the form of Exhibit E hereto;

 

(c)                                  Such proposed additional seller has
delivered to the Buyer such additional documents and information (including,
without limitation corporate organizational documents, officer’s certificates,
corporate resolutions, and tax, UCC lien, judgment and similar searches),

 

18

--------------------------------------------------------------------------------


 

opinions of counsel and/or financing statements that the Buyer or its assigns
shall request at such time (including, without limitation, opinions with respect
to general corporate, enforceability, no conflict with law or material
agreements, UCC (or similar law) and true sale matters); and

 

(d)                                 No Event of Termination shall have occurred
and be continuing at such time.

 

[Remainder of page intentionally blank]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

AAR CORP., as Seller Representative and as Servicer

 

 

 

 

 

 

 

By:

/s/ Jason Secore

 

Name:

Jason Secore

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

AAR AIRCRAFT SERVICES, INC., as a Seller

 

 

 

 

 

 

 

By:

/s/ Jason Secore

 

Name:

Jason Secore

 

Title:

Treasurer

 

 

 

 

 

 

 

AAR AIRLIFT GROUP, INC., as a Seller

 

 

 

 

 

 

 

By:

/s/ Jason Secore

 

Name:

Jason Secore

 

Title:

Treasurer

 

 

 

 

 

 

 

AAR MANUFACTURING, INC., as a Seller

 

 

 

 

 

 

 

By:

/s/ Jason Secore

 

Name:

Jason Secore

 

Title:

Treasurer

 

 

 

 

 

 

 

AAR SUPPLY CHAIN, INC., as a Seller

 

 

 

 

 

 

 

By:

/s/ Jason Secore

 

Name:

Jason Secore

 

Title:

Treasurer

 

S-1

--------------------------------------------------------------------------------


 

 

AAR INTERNATIONAL, INC., as a Seller

 

 

 

 

 

 

By:

/s/ Jason Secore

 

Name:

Jason Secore

 

Title:

Treasurer

 

 

 

 

 

 

 

AAR GOVERNMENT SERVICES, INC., as a Seller

 

 

 

 

 

 

 

By:

/s/ Jason Secore

 

Name:

Jason Secore

 

Title:

Treasurer

 

 

 

 

 

 

 

AAR LANDING GEAR LLC, as a Seller

 

 

 

 

 

 

 

By:

/s/ Jason Secore

 

Name:

Jason Secore

 

Title:

Treasurer

 

S-2

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Buyer

 

 

 

 

 

By:

/s/ John Ahearn

 

Name:

John Ahearn

 

Title:

Vice President

 

S-3

--------------------------------------------------------------------------------


 

Schedule I
Tranche A Account Debtors

 

Tranche A:
Account Debtor

 

Purchase Sublimit

 

Credit Spread

 

Buffer Period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sch. I-1

--------------------------------------------------------------------------------


 

Schedule II
Tranche B Account Debtors

 

Tranche B:
Account Debtor

 

Purchase Sublimit

 

Credit Spread

 

Buffer Period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exh. A-1

--------------------------------------------------------------------------------


 

Exhibit A
Certain Defined Terms

 

As used herein, the following terms shall have the following meanings:

 

“364-Day Period”: (i) Initially, the 364 day period commencing on the date
hereof and ending on (but not including) the initial Purchase Termination Date
(as determined pursuant to clause (b) of the definition thereof) and
(ii) thereafter, each 364 day period commencing on the last day of the prior 364
day period and ending on (but not including) the last day of such new 364 day
period.

 

“AAR”: The meaning set forth in the preamble.

 

“Acceptance”:  The meaning set forth in Section 1(a) hereto.

 

“Account Debtor”:  Each Tranche A Account Debtor and Tranche B Account Debtor,
as applicable.

 

“Aggregate Net Invoice Amount”:  The meaning set forth in Section 1(c) hereto.

 

“Agreement”:  This Purchase Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

 

“Asset Approval”:  The Posting of an “Asset Approval” on the Platform (or any
similar submission protocol established under the Platform from time to time).

 

“Asset Submission”:  The Posting of an “Asset Submission” on the Platform (or
any similar submission protocol established under the Platform from time to
time).

 

“Buffer Period”: The number of days (if any) set forth on the Platform for each
Account Debtor and/or on Schedule I or Schedule II hereto. The Buffer Period
with respect to any Account Debtor may be adjusted from time to time
prospectively to such number of days as shall be agreed upon in good faith by
the Sellers and the Buyer based on the payment history of such Account Debtor.

 

“Business Day”:  Any day that is not a Saturday, Sunday or other day on which
banks in New York City or Chicago are required or permitted to close.

 

“Buyer”:  The meaning set forth in the preamble hereto.

 

“Buyer’s Account”: Buyer’s account at Citibank, N.A., ABA# 021000089, SWIFT:
CITIUS33, Account# 3082-1686, Account Name: Citibank NA — AR Finance or such
other bank account identified in writing by Buyer to Servicer from time to time.

 

“Citi”: Citibank, N.A.

 

“Collection Account”:  (a) Prior to the DACA Date, Servicer’s account at Bank of
America, N.A., ABA# 026009593, Account# 5800415597 and (b) following the DACA
Date, if

 

Exh. A-2

--------------------------------------------------------------------------------


 

the Agreement has not been terminated pursuant to the second sentence of
Section 12(c) thereof, the new “Collection Account” established by the Servicer
pursuant to Section 4(b), or such other bank account identified in writing by
Servicer to Buyer from time to time, which account shall be subject to the
exclusive dominion and control of the Buyer.

 

“Collections”:  With respect to any Receivable, all cash collections, wire
transfers, electronic funds transfers and other cash proceeds of such Receivable
deposited in or transferred, or to be deposited or transferred, to the
Collection Account, including all cash proceeds thereto.

 

“Credit Insurance Policy”:  The meaning set forth in Section 6(a) hereto.

 

“Credit Insurance Provider”:  National Union Fire Insurance Co of Pittsburgh,
PA, or such other insurance provider as is approved by the Buyer in its sole
discretion.

 

“Credit Spread”: The percentage per annum set forth in Schedule I and Schedule
II hereto with respect to the applicable Account Debtor, as such percentage may
be adjusted from time to time prospectively to such percentage as shall be
agreed upon in good faith by the applicable Seller and Buyer to reflect
prevailing market interest rates and conditions at such time.

 

“DACA Date”: The date that is 120 days following the date of the Agreement (or
such later date as may be agreed by the Buyer and the Seller Representative).

 

“Designated Jurisdiction”:  Any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Discount Margin”:  With respect to any Purchased Receivable of an Account
Debtor, the discount cost applied by Buyer to such Purchased Receivable
purchased on a Purchase Date (expressed as an amount in dollars), equal to
(i) LIBOR (determined as of the Purchase Date for such Purchased Receivables)
plus the Credit Spread applicable to such Account Debtor at such time (the
“Discount Rate”), multiplied by (ii) the Aggregate Net Invoice Amount of such
Purchased Receivable, and multiplied by (iii) the Discount Period divided by
360.

 

“Discount Period”: With respect to any Purchased Receivable, the number of days
between the Purchase Date and the Expected Due Date of such Purchased
Receivable.

 

“Discount Rate”: The meaning set forth in the defined term “Discount Margin”.

 

“Dispute”:  Any action, suit, proceeding, dispute (whether actual, pending or
threatened), discount, deduction, claim, lien, charge, offset, defense,
counterclaim or encumbrance of any kind relating to the Purchased Receivables
(other than a discount or adjustment granted with Buyer’s written approval),
regardless of whether the same (i) is in an amount greater than, equal to or
less than the Purchased Receivables concerned, (ii) is bona fide or not, or
(iii) arises by reason of an act of God, civil strife, war, currency
restrictions, foreign political restrictions or regulations or any other
circumstance beyond the control of the applicable Seller or related Account
Debtor.  In the absence of an Insolvency Event of an Account Debtor, any
Purchased Receivable 60 days past the Expected Due Date or more is deemed to
have a Dispute and be subject to Section 7 hereto; provided that in no event
shall the failure to make payment of a

 

Exh. A-3

--------------------------------------------------------------------------------


 

Purchased Receivable as a result of an Insolvency Event of an Account Debtor be
deemed a “Dispute” hereunder.

 

“Dollars”:  United States Dollars, the lawful currency of the United States of
America.

 

“Due Date”:  With respect to any Purchased Receivable, the date the related
invoice provides for timely payment in full of amounts owing thereunder.

 

“Eligible Receivable”:  A Receivable that:

 

(i)            is a valid, current and a freely assignable “account” or “general
intangible” within the meaning of Section 9-102 of the UCC or similar law, and
is not evidenced by any lease, instrument or chattel paper;

 

(ii)           is payable in an amount not less than its Net Invoice Amount by
the Account Debtor identified in the Request;

 

(iii)          is based on an actual and bona fide rendition of services or sale
of goods by the applicable Seller in the ordinary course of its business that
have been fully rendered or fully delivered as of the Purchase Date relating
thereto; payments thereon are not contingent upon Seller’s fulfillment of any
further obligation; and if arising out of the sale of services, such services
have been accepted;

 

(iv)          is denominated and payable only in Dollars to the applicable
Seller;

 

(v)           is payable in full on the Due Date with respect thereto and is not
an installment receivable; and the Due Date is less than or equal to 60 days
from the date of issuance;

 

(vi)          is net of and not subject to any contractual allowances, set-offs,
counterclaims, side agreements, credits, deductible limitations, commissions,
fees, or other discounts other than those offsets reflected in the calculation
of the Net Invoice Amount and the Purchase Price as of the Purchase Date
relating thereto;

 

(vii)         is not the subject of any Dispute that has not been approved in
writing by Buyer;

 

(viii)        is sold hereunder in good faith and without actual intent to
hinder, delay or defraud present or future creditors of any Seller Party;

 

(ix)          is not subject to a consent requirement by any third party to the
sale or other transfer of such Receivables or the grant of a security interest
or other lien in such Receivables other than consents previously obtained in
writing by the Servicer;

 

(x)           is not subject to any lien, security interest or other encumbrance
(except those granted in favor of Buyer relating to this Agreement and the other
Transaction Documents); no effective financing statement or other instrument
similar in effect covering such Receivable is on file in any recording office
(except those filed in favor of

 

Exh. A-4

--------------------------------------------------------------------------------


 

Buyer relating to this Agreement and the other Transaction Documents), and no
competing notice or notice inconsistent with the transactions contemplated in
this Agreement and the other Transaction Documents remains in effect with
respect to the applicable Account Debtor;

 

(xi)          is in full force and effect and constitutes the valid and binding
obligation of the related Account Debtor, enforceable in accordance with its
terms;

 

(xii)         such Receivable is not due from an affiliate of any Seller Party;

 

(xiii)        the related Account Debtor has been instructed to make payments
thereon to a Collection Account and no Collection Account is pledged to or under
the control of any buyer from or creditor of the applicable Seller, other than
the security interest granted to Buyer under this Agreement and the other
Transaction Documents, unless approved in writing by the Buyer and subject to an
intercreditor or similar agreement in form and substance satisfactory to the
Buyer; and

 

(xiv)        is not property or interest in property that is the subject of any
Sanction.

 

In addition to the criteria set forth in the preceding clauses, in order for a
Receivable to qualify as an Eligible Receivable, (a) such Receivable shall be
evidenced by paper or electronic invoices or data files in form and substance
satisfactory to Buyer, (b) the invoices or data files, as applicable, and the
other information provided by the applicable Seller or Servicer with respect to
each such Receivable must be complete and correct and all documents,
attestations, contracts and agreements relating thereto that have been delivered
to Buyer are true and correct in all material respects, (c) the applicable
Seller shall have billed the applicable Account Debtor and delivered to such
Account Debtor all requested supporting claim documents with respect to such
Receivable, (d) no amounts with respect to such Receivable shall have been paid
as of the date and time of the inclusion of such Receivable as a Proposed
Receivable, (e) all information set forth in the invoice or data files, as
applicable, and supporting claim documents with respect to such Receivable shall
be true, complete and correct in all material respects, (f) an Insolvency Event
shall not have occurred and be continuing on the applicable Purchase Date with
respect to the related Account Debtor and (g) such Receivable shall have been
originated in accordance with the Servicer’s and the applicable Seller’s credit
and collection policies.

 

“ERISA”: The U.S. Employee Retirement Income Security Act of 1974, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

 

“Event of Termination”: Each of the following shall be an “Event of
Termination”:

 

(a)         (i) any Seller Party shall fail to perform or observe any term,
covenant or agreement under this Agreement or any Transaction Document in any
material respect and, except as otherwise provided herein, such failure shall
continue for fifteen (15) Business Days after the earlier of such Person’s
actual knowledge or notice thereof or (ii) any Seller Party shall fail to make
when due any payment or deposit to be made by it under this Agreement and such
failure continues for a period of three (3) Business Days after the earlier of
such Person’s actual knowledge or notice thereof;

 

Exh. A-5

--------------------------------------------------------------------------------


 

(b)         any representation or warranty made by any Seller Party (or any of
their respective officers) under or in connection with this Agreement or any
Transaction Document, or any information or report delivered by any Seller Party
pursuant to this Agreement, shall prove to have been incorrect or untrue in any
material respect when made or deemed made or delivered and shall continue
unremedied for fifteen (15) Business Days after the earlier of such Person’s
actual knowledge or notice thereof;

 

(c)          any Seller Party shall fail to deliver any report required to be
delivered by this Agreement within five (5) Business Days from the date upon
which such report is due;

 

(d)         this Agreement or any purchase pursuant to this Agreement shall for
any reason cease to create with respect to the Purchased Receivables, or the
interest of the Buyer with respect to such Purchased Receivables shall cease to
be, a valid and enforceable first priority perfected ownership interest or
security interest, free and clear of any adverse claim, lien or charge;

 

(e)          any Seller Party shall become the subject of any Insolvency Event;

 

(f)           any default shall occur under the terms applicable to any debt of
AAR or any Significant Subsidiary in an aggregate amount (for all such debt so
affected and including undrawn committed or available amounts and amounts owing
to all creditors under any combined or syndicated credit arrangement) exceeding
$20,000,000 and such default shall (i) consist of the failure to pay such debt
when due, whether by acceleration or otherwise, or (ii) accelerate the maturity
of such debt or permit the holder or holders thereof, or any trustee or agent
for such holder or holders, to cause such debt to become due and payable (or
require AAR or any Significant Subsidiary to purchase or redeem such debt or
post cash collateral in respect thereof) prior to its expressed maturity;

 

(g)          there is entered against any Seller Party one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding $20,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage) and (i) enforcement proceedings are commenced by any creditor upon
such judgment or order, or (ii) there is a period of 60 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(h)         this Agreement or any other Transaction Document ceases to be the
legal, valid and binding obligation of any Seller Party, or any Seller Party, at
any time, challenges, its obligations hereunder or thereunder.

 

“Events of Repurchase”:  The meaning set forth in Section 7(a) hereto.

 

“Existing Credit Agreement”: The existing Credit Agreement dated as of April 12,
2011, as amended through the date hereof, among AAR Corp., as borrower, the
financial institutions party thereto, as lenders, Bank of America, N.A., as
administrative agent, Wells Fargo Bank,

 

Exh. A-6

--------------------------------------------------------------------------------


 

N.A., as syndication agent, and Citibank, N.A. and SunTrust Bank, as
co-documentation agents, as in effect on the date hereof and regardless of
whether or not such agreement expires or is further amended, amended and
restated, supplemented,  terminated, replaced or otherwise modified (unless
consented to in writing by the Buyer).

 

“Expected Due Date”: With respect to any Purchased Receivable, the date arrived
at by adding the Buffer Period to the Due Date.

 

“Final Collection Date”:  The date following the Purchase Termination Date on
which Buyer has received (i) all Collections payable in respect of the Purchased
Receivables (other than Collections that have not been paid as a result of an
Insolvency Event with respect to an Account Debtor) whether paid by an Account
Debtor, any Seller Party in connection with an Event of Repurchase, the Credit
Insurance Provider or the L/C Issuer and (ii) all payments, if any, then due and
payable by any Seller Party under Section 7 hereof, including with respect to
Events of Repurchase, any Loss Recourse Amount, Servicer Indemnified Amounts and
Indemnified Amounts.

 

“First Loss Recourse Amount”:  The meaning set forth in Section 5(a) hereto.

 

“GAAP”:  Generally accepted accounting principles in the United States of
America, applied on a consistent basis as set forth in Opinions of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and/or in statements of the Financial Accounting Standards Board or
the rules and regulations of the SEC and/or their respective successors and, in
each case, which are applied in the circumstances as of the date in question.

 

“HMT”:  Her Majesty’s Treasury.

 

“Indemnified Amounts”:  The meaning set forth in Section 7(b) hereto.

 

“Indemnified Party”:  The meaning set forth in Section 7(b) hereto.

 

“Initial Purchase Date”: The first date on which Buyer purchases Receivables
hereunder.

 

“Insolvency Event”:  With respect to any Person, such Person shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against such Person
seeking to adjudicate it as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 30 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or such Person shall take any action to authorize any of
the actions set forth above in this definition; provided, that in the case of
the inability of a person to pay its debts as such debts become due arising by
reason of currency restrictions or

 

Exh. A-7

--------------------------------------------------------------------------------


 

foreign political restrictions or regulations beyond the control of Seller or
such Person, such event shall not be deemed an “Insolvency Event” hereunder.

 

“Joinder Agreement”: A joinder agreement, by and among an affiliate of AAR to be
joined as a “seller” hereunder, the Servicer, the Parent, the Buyer and the
Seller Representative, in substantially in the form of Exhibit E hereto.

 

“Knowledge”: With respect to any Person and any event or occurrence, a
Responsible Officer of such Person has actual knowledge of such event or
occurrence.

 

“L/C Issuer”:  Bank of America, N.A., or such other letter of credit issuer as
is approved by the Buyer in its sole discretion.

 

“Letter of Credit”:  The meaning set forth in Section 5(a) hereto.

 

“LIBOR”:  The rate established by Buyer (calculated on the basis of actual days
elapsed over a 360-day year) equal to the offered rate appearing on the LIBOR01
Page as of 1:00 p.m. (London time) on the Business Day immediately preceding the
related Purchase Date with respect to Purchased Receivables for a period
approximating the tenor of any applicable Purchased Receivable (it being
understood that if the tenor of any Purchased Receivable does not match a quoted
LIBOR period, the Buyer shall select the shortest quoted LIBOR period exceeding
the tenor of the applicable Purchased Receivable).  In the event that such rate
does not appear on the LIBOR01 Page at such time, or if for any reason such rate
is not available, “LIBOR” shall be determined by reference to such other
comparable publicly available service for displaying the offered rate for
deposits in Dollars in the London interbank market as may be selected by Buyer
and, in the absence of availability, such other method to determine such offered
rate as may be selected by Buyer in its sole discretion. If the calculation of
“LIBOR” results in LIBOR less than zero, LIBOR shall be deemed to be 0.0% for
all purposes hereunder.

 

“LIBOR01 Page”: The display designated as “LIBOR01 Page” on the Reuters Service
(or such other page as may replace the LIBOR01 Page on that service or such
other service as may be nominated by the ICE Benchmark Administration Limited as
the information vendor for the purpose of displaying ICE Benchmark
Administration Limited rates for Dollar deposits).

 

“Loss Recourse Amount”: The First Loss Recourse Amount and the Second Loss
Recourse Amount.

 

“Material Adverse Change”: (a) A material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business, or
properties of AAR and its subsidiaries taken as a whole, (b) a material
impairment of the ability of any Seller Party to perform any of their
obligations under the Transaction Documents, or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability of the Transaction
Documents, or the rights and remedies or benefits available to, Buyer under the
Transaction Documents.

 

“Maximum Outstanding Purchase Price”: $150,000,000.

 

Exh. A-8

--------------------------------------------------------------------------------


 

“Net Invoice Amount”:  The amount of the applicable Purchased Receivable shown
on the invoice for such Purchased Receivable as the total amount payable by the
related Account Debtor (net of any discounts, credits or other allowances shown
on such invoice).

 

“Notice”: With respect to any Person, a Responsible Officer of such Person has
received written notice of the applicable event or occurrence that is the
subject of such notice.

 

“OFAC”:  The Office of Foreign Assets Control of the United States Department of
the Treasury.

 

“Offer”:  A Post by a Seller (or Seller Representative for such Seller)
comprised of an Asset Submission of Proposed Receivables on the Platform.

 

“Outstanding Purchase Price”:  (x) The aggregate amount of all Purchase Prices
with respect to the Purchased Receivables, minus (y) the aggregate amount of all
Collections with respect to the Purchased Receivables which have been paid to
the Buyer.

 

“Parent”:  AAR.

 

“Parent Undertaking”:  The undertaking executed and delivered by Parent to Buyer
as of the date of this Agreement.

 

“Person”:  An individual, partnership, corporation (including a business trust),
limited liability company, limited partnership, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

 

“Platform”:  Collectively, the proprietary website of the Platform Manager
commonly referred to as the “ARDF Technology Platform”, and related software
utilized by Buyer and Sellers (or Seller Representative for Sellers) to conduct
the purchase and sale of Receivables under this Agreement, including the
submission of Offers by Seller or Seller Representative and the notification of
settlements and Receivables tracking.

 

“Platform Manager”:  Citibank, N.A., in its capacity as provider and manager of
the Platform.

 

“Post”, “Posting” or “Posted”:  The input and submission of data, a directive, a
system response or any other intended electronic communication on the Platform
by Sellers (or Seller Representative for Sellers) or Buyer (provided, certain
Postings occur as an automated process on the Platform).

 

“Proposed Receivables”:  With respect to any Purchase Date, the Eligible
Receivables proposed by the applicable Seller to Buyer for purchase hereunder
and described in a Request to be purchased on such Purchase Date or described in
an Offer made pursuant to this Agreement.

 

“Purchase Date”:  Each date on which Buyer purchases Receivables hereunder.

 

“Purchase Price”:  The meaning set forth in Section 1(c) hereto.

 

Exh. A-9

--------------------------------------------------------------------------------


 

“Purchase Sublimit”: The dollar amount set forth in Schedule I or Schedule II
hereto with respect to the applicable Account Debtor.

 

“Purchase Termination Date”:  The earlier of (a) the date upon which an Event of
Termination has occurred and is continuing and Buyer notifies each Seller Party
in writing that the Purchase Termination Date has been declared hereunder;
provided that upon the occurrence of an Event of Termination pursuant to clause
(e) of the definition thereof, the Purchase Termination Date shall occur
immediately and automatically, and (b) February 22, 2019, provided, that such
date in this clause (b) shall be automatically extended for annual successive
364-day terms unless any Seller or Buyer provide written notice to the other
Person not less than 30 days prior to the expiration of such term, that such
Person does not intend to extend the term of this Agreement.

 

“Purchased Receivables”:  The meaning set forth in Section 1(a) hereto.

 

“Receivables”:  Tranche A Receivables and Tranche B Receivables.

 

“Receivables Information”:  The information relating to the Proposed Receivables
required in connection with Posting an Asset Submission included in an Offer.

 

“Related Security”:  With respect to any Receivable:

 

(i)            all of the applicable Seller’s interest in any merchandise
(including returned merchandise) relating to any sale giving rise to such
Receivable;

 

(ii)           all security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to a contract related to such Receivable or otherwise, together with all
financing statements signed by the related Account Debtor describing any
collateral securing such Receivable;

 

(iii)          all tax refunds and proceeds of insurance with respect thereto;

 

(iv)          all guaranties, insurance and other agreements or arrangements of
whatever character from time to time (including, without limitation, the Credit
Insurance Policy and the Letter of Credit) supporting or securing payment of
such Receivable whether pursuant to the contract related to such Receivable or
otherwise;

 

(v)           all books, records and other information (including, without
limitation, computer programs, tapes, discs, punch cards, data processing
software and related property and rights) relating to such Receivable and the
related Account Debtor;

 

(vi)          amounts on deposit in the Collection Account relating to such
Receivable and, on and after the DACA Date, all of the applicable Seller’s
rights in and to the Collection Account;

 

(vii)         all rights under any contracts relating to any Receivable; and

 

(viii)        all Collections and proceeds of the foregoing.

 

Exh. A-10

--------------------------------------------------------------------------------


 

“Repurchase Price”:  With respect to any Purchased Receivable subject to an
Event of Repurchase, an amount equal to the sum of (i) the Outstanding Purchase
Price relating to such Purchased Receivable, plus (ii) interest for the period
from the Purchase Date for such Purchased Receivable to the date that the
Repurchase Price has been repaid in full, at a rate equal to the Discount Rate,
which amount shall be paid to the Collection Account in immediately available
funds.

 

“Request”:  The meaning set forth in Exhibit G hereto.

 

“Responsible Officer”: For any Seller Party, the chief executive officer, chief
financial officer, president, chief operating officer, chief accounting officer,
treasurer or assistant treasurer of such Seller Party.

 

“Restricted Subsidiary”: Means each subsidiary of the Parent other than an
Unrestricted Subsidiary.

 

“Sanctions”:  Any international economic sanction administered or enforced by
the United States government (including, without limitation, OFAC), the European
Union, HMT or other relevant sanctions authority that is based in a jurisdiction
(i) in which any Seller Party is organized or (ii) which otherwise has the
authority to administer or enforce international economic sanctions applicable
to any Seller Party.

 

“Second Loss Recourse Amount”:  The meaning set forth in Section 5(b) hereto.

 

“Seller”:  The meaning set forth in the preamble.

 

“Seller Party”: Each Seller, the Servicer, the Parent and the Seller
Representative.

 

“Seller Representative”:  The meaning set forth in the preamble.

 

“Servicer”:  The meaning set forth in the preamble.

 

“Servicer Event Change”: (a) An “Event of Default” under Section 8.01(c) of the
Existing Credit Agreement with respect to a failure by AAR to perform or observe
any term, covenant or agreement contained in Section 7.13 (Financial Covenants)
of the Existing Credit Agreement shall have occurred and be continuing,
(b) Servicer shall fail to perform in any material respect any of its
obligations as servicer hereunder and such failure remains unremedied for five
(5) Business Days after the earlier of Servicer obtaining knowledge thereof or
notice from the Buyer of such failure, or (c) an Insolvency Event with respect
to the Servicer has occurred and is continuing.

 

“Servicer Indemnified Amounts”: The meaning set forth in Section 4(f) hereto.

 

“Servicer Indemnified Person”: The meaning set forth in Section 4(f) hereto.

 

“Significant Subsidiary”: At any time any Restricted Subsidiary which accounts
for more than (i) 10% of the consolidated assets of AAR and its Restricted
Subsidiaries or (ii) 10% of the consolidated revenue of AAR and its Restricted
Subsidiaries.

 

Exh. A-11

--------------------------------------------------------------------------------


 

“Tranche A Account Debtor”: Each of (i) the account debtors listed on Schedule I
hereto, as such Schedule may be modified or supplemented from time to time, as
approved by Buyer in writing in its sole and absolute discretion (the “Tranche A
Listed Account Debtors”), and (ii) any wholly-owned subsidiary of a Tranche A
Listed Account Debtor.

 

“Tranche A Maximum Outstanding Purchase Price”: $121,000,000.

 

“Tranche A Receivables”: All accounts, instruments, documents, contract rights,
general intangibles and chattel paper (as such terms are understood under the
UCC or similar law), all tax refunds and proceeds of insurance, and all other
forms of obligations owing to Sellers by a Tranche A Account Debtor, whether now
existing or hereafter created, together with the Related Security with respect
thereto, and with respect to each of the foregoing, all Collections and proceeds
thereof.

 

“Tranche B Account Debtor”: Each of (i) the account debtors listed on Schedule
II hereto, as such Schedule may be modified or supplemented from time to time,
as approved by Buyer in writing in its sole and absolute discretion (the
“Tranche B Listed Account Debtors”), and (ii) any wholly-owned subsidiary of a
Tranche B Listed Account Debtor.

 

“Tranche B Maximum Outstanding Purchase Price”: $100,000,000.

 

“Tranche B Receivables”: All accounts, instruments, documents, contract rights,
general intangibles and chattel paper (as such terms are understood under the
UCC or similar law), all tax refunds and proceeds of insurance, and all other
forms of obligations owing to Sellers by a Tranche B Account Debtor, whether now
existing or hereafter created, together with the Related Security with respect
thereto, and with respect to each of the foregoing, all Collections and proceeds
thereof.

 

“Transaction Documents”: This Agreement, the Parent Undertaking, the Account
Control Agreement, each Request, each Joinder Agreement, and all other documents
and agreements to be executed and delivered by any Seller Party in connection
with any of the foregoing, in each case, as amended, supplemented or otherwise
modified from time to time.

 

“UCC”:  The Uniform Commercial Code in effect in the State of New York from time
to time.

 

“Unrestricted Subsidiary”: means each of AAR Aircraft & Engine Sales &
Leasing, Inc., each subsidiary thereof (the “AAR AESL Group”), AAR International
Financial Services, L.L.C., each subsidiary thereof (the “AAR IFS Group”), and
each other subsidiary of the Parent designated as such in a written notice to
the Buyer by the Parent; provided, however, that (i) no such designation shall
take effect until the receipt of such notice by the Buyer, (ii) no such
designation shall be made if an Event of Termination or an event that with the
passing of time or giving of notice or both would be an Event of Termination,
would result therefrom, and (iii) no such designation shall be made without the
Buyer’s prior written consent if, after giving effect to such designation on a
pro forma basis, EBITDA for the Parent and the Restricted Subsidiaries, on a
consolidated basis, would be reduced by more than 10% of consolidated EBITDA for
the Parent and the Restricted Subsidiaries for the four fiscal quarter period
immediately preceding the fiscal quarter in which such designation is made. If
at any time a subsidiary that is designated

 

Exh. A-12

--------------------------------------------------------------------------------


 

as an Unrestricted Subsidiary represents (i) more that 10% of the consolidated
assets of the Parent and its subsidiaries or (ii) more than 10% of the
consolidated revenue of the Parent and its subsidiaries, such Unrestricted
Subsidiary shall automatically be redesignated as a Restricted Subsidiary;
provided, however, that this sentence shall not apply to any subsidiary that is
a part of the AAR AESL Group or the AAR IFS Group.

 

Principles of Interpretation.  As used in the Transaction Documents: (a) defined
terms used in the singular shall import the plural and vice versa; (b) the words
“hereof,” “herein,” “hereunder,” and similar terms when used in any Transaction
Document shall refer to such Transaction Document as a whole and not to any
particular provisions of such Transaction Document, (c) “including” and similar
terms shall be deemed to be followed by “without limitation” unless in fact
followed by “with limitation” or a similar term; (d) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”; (e) any reference
to any law in any Transaction Document shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law; (f) section headings are for convenience of reference
only and shall in no way affect the interpretation of any Transaction Document;
(g) any reference in any Transaction Document to any Person shall be construed
to include such Person’s successors and permitted assigns; and (h) any
definition of or reference to any agreement, instrument or other document in any
Transaction Document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated, amended and
restated, supplemented or otherwise modified or extended, replaced or
refinanced, including by way of any supplement or joinder agreement (subject to
any restrictions or qualifications on such amendments, restatements, amendment
and restatements, supplements or modifications or extensions, replacements or
refinancings set forth therein).

 

Exh. A-13

--------------------------------------------------------------------------------


 

Exhibit B
Conditions Precedent for Initial Purchase Date

 

The purchase of Proposed Receivables under this Agreement on the Initial
Purchase Date is subject to the conditions precedent that Buyer shall have
received on or before such date the following, each dated on or prior to the
Initial Purchase Date, in form and substance satisfactory to Buyer:

 

(a)           If available in the applicable jurisdiction, a certificate issued
by the jurisdiction under the laws of which such Person is organized as to the
legal existence and good standing of each Seller Party.

 

(b)           Certified copies of each Seller Party’s charter and by-laws and
certified copies of all documents evidencing necessary corporate action and
governmental approvals, if any, with respect to this Agreement and the other
Transaction Documents.

 

(c)           A certificate of the Secretary or Assistant Secretary of each
Seller Party certifying the names and true signatures of the incumbent officers
of such entity authorized to sign this Agreement, each Request and the other
Transaction Documents.

 

(d)           (x) Completed requests for information (UCC search results and
similar lien or change search results in any applicable jurisdiction of a
Seller) dated within 30 days of the Initial Purchase Date, and a schedule
thereof listing all effective financing statements that name any Seller as
debtor, together with copies of all other financing statements filed against
Seller and (y) releases of, and acknowledgment copies of proper termination
statements (Form UCC-3 or similar form in any applicable jurisdiction) necessary
to evidence the release of all security interests, ownership and other rights of
any Person previously granted by the applicable Seller in the Receivables owing
from Account Debtors.

 

(e)           Acknowledgment or time-stamped receipt copies of proper financing
statements (showing Seller as “debtor/seller” and Buyer as “secured
party/buyer”) duly filed on or before the Initial Purchase Date under the UCC.

 

(f)            A favorable corporate opinion of in-house counsel to each Seller
and Parent in form and substance reasonably satisfactory to Buyer and in each
applicable jurisdiction in which such Person is organized.

 

(g)           A favorable opinion letter from outside counsel to each Seller in
form and substance satisfactory to Buyer and addressing, among other things, the
“true sale” of the Receivables, security interest matters, and enforceability of
this Agreement and the other Transaction Documents under the laws of each
applicable jurisdiction.

 

(h)           Proof of payment of all reasonable attorneys’ fees and
disbursements incurred by the Buyer up to the Initial Purchase Date and invoiced
to the Sellers at least one Business Day prior to such date.

 

(i)            A duly executed Parent Undertaking.

 

B-1

--------------------------------------------------------------------------------


 

(j)            A duly executed Credit Insurance Policy by the Credit Insurance
Provider naming the Buyer as beneficiary and insured party.

 

(k)           A duly executed Letter of Credit issued by the L/C Issuer in favor
of the Buyer.

 

B-2

--------------------------------------------------------------------------------


 

Exhibit C
Representations and Warranties

 

(a)           The information relating to Proposed Receivables, including,
without limitation, the Receivables Information included in each Offer or
Request, is true and correct in all material respects, including, without
limitation, the list of purchase order numbers, the invoice numbers and the
unpaid amounts due in respect thereof which comprise the Purchased Receivables
on such Purchase Date. Buyer has received true and correct copies of all
requested documentation relating to each of the Purchased Receivables. Neither
any Seller Party nor the related Account Debtor is in default in any material
respect in the performance of any of the provisions of the documentation
applicable to its transactions included within the Purchased Receivables.

 

(b)           Each Proposed Receivable is an Eligible Receivable.

 

(c)           The applicable Seller is the legal and beneficial owner of each
Eligible Receivable free and clear of any lien, encumbrance or security
interest; upon each purchase of a Purchased Receivable, Buyer shall acquire
valid ownership of each Purchased Receivable and the Collections with respect
thereto prior to all other Persons.

 

(d)           [Reserved.]

 

(e)           Each Seller Party is duly incorporated, validly existing and (to
the extent applicable) in good standing under the laws of its jurisdiction of
organization, and is duly qualified to do business, and (to the extent
applicable) is in good standing, in every jurisdiction where the nature of its
business requires it to be so qualified, in each case except as would not
reasonably be expected to result in a Material Adverse Change.

 

(f)            The execution, delivery and performance by each Seller Party of
this Agreement and the other Transaction Documents, (i) are within such Person’s
corporate powers, (ii) have been duly authorized by all necessary corporate
action, and (iii) do not contravene (1) such Person’s charter or by-laws,
(2) any law, rule or regulation applicable to such Person, (3) any contractual
restriction binding on or affecting such Person or its property, or (4) any
order, writ, judgment, award, injunction or decree binding on or affecting such
Person or its property, except in the case of clauses (ii)(2)-(4) as would not
reasonably be expected to result in a Material Adverse Change.  This Agreement
and each other Transaction Document has been duly executed and delivered by each
Seller Party.  Each Seller Party has furnished to Buyer a true, correct and
complete copy of its certificate of incorporation and by-laws or limited
partnership agreement, including all amendments thereto.

 

(g)           No authorization or approval or other action by, and no notice to
or filing with, any governmental entity is required for the due execution,
delivery and performance by any Seller Party of this Agreement or any other
Transaction Document, except for the filings or notices as may be necessary to
perfect the security interest granted to Buyer pursuant to this Agreement and
the other Transaction Documents and except as would not reasonably be expected
to result in a Material Adverse Change.

 

C-1

--------------------------------------------------------------------------------


 

(h)           This Agreement and each other Transaction Document constitutes the
legal, valid and binding obligation of each Seller Party, enforceable against
such Person in accordance with its terms, except as limited by bankruptcy,
insolvency, moratorium, fraudulent conveyance or other laws relating to the
enforcement of creditors’ rights generally and general principles of equity
(regardless of whether enforcement is sought at equity or law).

 

(i)            There is no pending or, to its knowledge, threatened action,
proceeding, investigation or injunction, writ or restraining order affecting any
Seller Party or any of its affiliates before any court, governmental entity or
arbitrator which could reasonably be expected to result in a Material Adverse
Change.

 

(j)            No Seller Party has changed the location of its jurisdiction of
organization, principal place of business or chief executive office in the last
five years except as has otherwise been notified in writing to the Buyer
pursuant to clause (a) of Exhibit D.

 

(k)           There exists no event which has or is reasonably likely to have a
Material Adverse Change.

 

(l)            Each Seller shall treat each sale of Purchased Receivables
hereunder as a sale for federal and state income tax, reporting and accounting
purposes.

 

(m)          All information heretofore or contemporaneously herewith furnished
in writing by the Seller Parties to the Buyer for purposes of or in connection
with this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby is, and all written (including in any electronic
information or communication) information hereafter furnished by or on behalf of
the Seller Parties to the Buyer pursuant hereto or thereto or in connection
herewith or therewith will be, true and accurate in every material respect on
the date as of which such information is dated or certified, and none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which made (it being recognized by the Buyer that any projections and
forecasts provided by the Seller Parties are based on good faith estimates and
assumptions believed by the Seller Parties to be reasonable as of the date of
the applicable projections or assumptions and that actual results during the
period or periods covered by any such projections and forecasts may differ from
projected or forecasted results).

 

(n)           (i) Each Seller Party is subject to commercial law with respect to
its obligations under this Agreement and the other Transaction Documents;
(ii) the making and performance of this Agreement and the other Transaction
Documents constitutes a private and commercial act rather than a governmental or
public act, and such Seller Party has no right of immunity from suit, court
jurisdiction, execution of a judgment or from any other legal process with
respect to obligations under this Agreement and the other Transaction Documents;
and (iii) to the extent that such Seller Party may hereafter be entitled, in any
jurisdiction in which judicial proceedings may at any time be commenced with
respect to this Agreement and the other Transaction Documents to claim any such
immunity, and to the extent that in any such jurisdiction there may be
attributed to such Seller Party an immunity (whether or not claimed and
regardless of how characterized), such Seller Party hereby irrevocably agrees
not to claim or assert and hereby irrevocably waives such immunity to the
fullest extent permitted by applicable

 

C-2

--------------------------------------------------------------------------------


 

law.  Without limiting the generality of the forgoing, each Seller Party agrees
that the waivers set forth in this paragraph (n) shall, to the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States, be, and is intended to be, irrevocable for purposes of such act.

 

(o)           As of the Initial Purchase Date, all conditions precedent set
forth in Exhibit B hereto have been fulfilled or waived in writing by Buyer, and
as of each Purchase Date, the conditions precedent set forth in
Section 1(b) hereto have been fulfilled or waived in writing by Buyer.

 

(p)           Each Seller Party is in compliance in all material respects with
the agreements and sale terms relating to the Purchased Receivables, and, to its
knowledge, the Purchased Receivables, and the agreements and sale terms related
thereto are not subject to any Dispute, whether arising out of the transactions
contemplated by this Agreement and the other Transaction Documents or
independently thereof. No effective financing statement or other instrument
similar in effect covering any Receivable or any Collection Account has been
filed in any recording office, except those filed in favor of Buyer relating to
this Agreement and the other Transaction Documents, and no competing notice or
notice inconsistent with the transactions contemplated in this Agreement and the
other Transaction Documents remains in effect with respect to any Account
Debtor.

 

(q)           Each Seller’s assets are free and clear of any liens in favor of
the Internal Revenue Service, any Employee Benefit Plan (as defined in
Section 3(3) of ERISA) or the Pension Benefit Guaranty Corporation other than
inchoate tax liens resulting from an assessment of such Seller.

 

(r)            Neither any Seller Party nor any of its affiliates is currently
the subject of, or, to its knowledge, has no intention as of the Initial
Purchase Date of commencing, an insolvency proceeding or petition in bankruptcy.

 

C-3

--------------------------------------------------------------------------------


 

Exhibit D
Covenants

 

Until the later of the termination of this Agreement and the Final Collection
Date:

 

(a)           Corporate Existence.  Each Seller Party will comply in all
material respects with all material applicable laws, rules, regulations and
orders and preserve and maintain its corporate existence, rights, franchises,
qualifications, and privileges.  Each Seller Party will keep its current
jurisdiction of organization, principal place of business and chief executive
office and the office where it keeps its records concerning the Purchased
Receivables at the address set forth in Section 6 hereto or, upon 30 days’ prior
written notice to Buyer, at any other locations in jurisdictions where all
actions reasonably requested by Buyer or otherwise necessary to protect, perfect
and maintain Buyer’s ownership interest in the Purchased Receivables have been
taken and completed.

 

(b)           Books and Records.  Each Seller Party will keep its books and
accounts in accordance with GAAP and shall make a notation on its books and
records, including any computer files, to indicate which Receivables have been
sold to Buyer.  Each Seller Party shall maintain and implement administrative
and operating procedures (including, without limitation, an ability to recreate
records evidencing Receivables and related contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for
collecting all Receivables (including, without limitation, records adequate to
permit the daily identification of each Receivable and all collections of and
adjustments to each existing Purchased Receivable).

 

(c)           Sales, Liens and Debt.  No Seller Party will sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any lien, encumbrance or security interest upon or with respect to, the
Purchased Receivables or upon or with respect to any account to which any
collections of any Purchased Receivable are sent (including the Collection
Account), or assign any right to receive income in respect thereof except the
security interests in favor of Buyer.

 

(d)           Extension or Amendment of Receivables.  No Seller Party will amend
or extend the payment terms under any Purchased Receivables, unless approved in
advance by Buyer, and shall not otherwise waive or permit or agree to any
deviation from the terms or conditions of any Purchased Receivable except in
accordance with prior and prudent business practices and its credit and
collection policies.

 

(e)           Audits and Visits.  Each Seller Party will, at any time and from
time to time during regular business hours as requested by Buyer, permit Buyer,
or its agents or representatives, upon reasonable notice, (i) on a confidential
basis, to examine and make copies of and abstracts from all books, records and
documents (including, without limitation, computer tapes and disks) in its
possession or under its control relating to the Purchased Receivables including,
without limitation, the related contracts, and (ii) to visit its offices and
properties for the purpose of examining and auditing such materials described in
clause (i) above, and to discuss matters relating to the Purchased Receivables
or its performance under the Transaction Documents or under the related
contracts with any of its officers or employees having knowledge

 

D-1

--------------------------------------------------------------------------------


 

of such matters; provided that such Person shall not, unless an Event of
Termination shall have occurred and remain continuing hereunder (in which case
no such limit shall apply), be responsible for the costs and expenses of more
than one such examination or visit during any calendar year.

 

(f)            Reporting Requirements.  The Seller Parties will provide to Buyer
the following:

 

(i)            (x) promptly when available and in any event within 90 days after
the close of each fiscal year of AAR, a copy of the annual audit report of the
Parent and its subsidiaries for such fiscal year, including therein consolidated
balance sheets and statements of earnings and cash flows of the Parent and its
subsidiaries as at the end of such fiscal year,  together with a report of
independent registered public accounting firm thereon without adverse reference
to going concern value and without qualification by KPMG LLP or such other
independent auditors of recognized standing selected by the Parent and
reasonably acceptable to the Buyer; provided that the availability on EDGAR or
the internet within the time period specified above of the Parent’s Annual
Report on Form 10-K for such fiscal year (together with the Parent’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC shall be deemed to satisfy the requirements of this Paragraph
(f)(i).  The Seller Parties shall also furnish to the Buyer promptly when
available and in any event within 90 days after the close of each fiscal year of
AAR consolidated balance sheets and statements of earnings and cash flows of the
Parent and all Restricted Subsidiaries as at the end of such fiscal year
prepared in accordance with GAAP and a consolidated balance sheet and statement
of earnings and cash flows of all of the Parent’s Unrestricted Subsidiaries as
at the end of such fiscal year prepared in accordance with GAAP, together with
information on elimination entries (subject, in the case of the financial
statements for the Parent and its Restricted Subsidiaries and the financial
statements for the Parent’s Unrestricted Subsidiaries, to the absence of
footnotes and other deviations from GAAP that are to be listed or itemized by
the Parent upon submission of such financial statements);

 

(ii)           promptly when available and in any event within 45 days after the
end of each fiscal quarter of AAR, consolidated balance sheets of the Parent and
its subsidiaries as of the end of such fiscal quarter, together with
consolidated statements of earnings and cash flows for such fiscal quarter and
for the period beginning with the first day of such fiscal year and ending on
the last day of such fiscal quarter,  together with a comparison with the
corresponding period of the previous fiscal year certified by a Responsible
Officer of the Parent; provided, that the availability on EDGAR or the internet
within the time period specified above of copies of the Parent’s Quarterly
Report on Form 10-Q prepared in compliance with the requirements therefor and
filed with the SEC shall be deemed to satisfy the requirements of this Paragraph
(f)(i).  The Parent shall also furnish to the Buyer promptly when available and
in any event within 45 days after the close of each fiscal quarter of AAR
consolidated balance sheets of the Parent and its Restricted Subsidiaries as of
the end of such fiscal quarter, together with consolidated statements of
earnings and cash flows for such fiscal quarter, and consolidated balance sheets
of the Parent Unrestricted Subsidiaries as of the end of such fiscal quarter,
together with a

 

D-2

--------------------------------------------------------------------------------


 

consolidated statement of earnings and cash flows and information on elimination
entries reasonably satisfactory to the Buyer.  All deliveries under this
paragraph shall be prepared in accordance with GAAP (subject, in the case of the
financial statements for the Parent and its Restricted Subsidiaries and the
financial statements for the Parent’s Unrestricted Subsidiaries, to the absence
of footnotes and other deviations from GAAP that are to be listed or itemized by
the Parent upon submission of such financial statements);

 

(iii)          promptly upon the filing or sending thereof, copies of all
regular, periodic or special reports of the Parent filed with the SEC; copies of
all registration statements of the Parent filed with the SEC (other than on
Form S-8); and copies of all proxy statements or other communications made to
security holders generally, provided that the availability on EDGAR or the
internet of any such report, statement or communication shall be deemed to
satisfy the requirements of this Paragraph (f)(iii) with respect to such report,
statement or communication;

 

(iv)          at least ten (10) Business Days prior to any change in any Seller
Party’s name, a notice setting forth the new name and the proposed effective
date thereof;

 

(v)           without prejudice to the repurchase obligation set forth in
Section 7(a)(ii), promptly (and in no event later than five (5) Business Days
following the earlier of actual knowledge of any Seller Party or receipt of
notice thereof), written notice in reasonable detail, of any lien, encumbrance
or security interest or material Dispute or lien asserted or claim made against
a Purchased Receivable or any credit memoranda issue relating to any Purchased
Receivable;

 

(vi)          promptly (and in no event later than five (5) Business Days
following the earlier of actual knowledge of any Seller Party or receipt of
notice thereof), written notice in reasonable detail of any pending or, to its
knowledge, threatened, action, proceeding, investigation or injunction, writ or
restraining order affecting any Seller Party before any court, governmental
entity or arbitrator which would reasonably be expected to result in a Material
Adverse Change and which has not been previously disclosed by any Seller Party
to the Buyer and will not be disclosed by the Seller Parties in their next
applicable SEC Filings in accordance with the requirements thereof;

 

(vii)         within five (5) Business Days of each payment on a Purchased
Receivable received by any Seller Party, notice to the Buyer as to which invoice
such payment relates in a format reasonably acceptable to, and as approved by,
the Buyer;

 

(viii)        on Friday of each calendar week or, if any such day is not a
Business Day, the next succeeding Business Day, a report outlining the
outstanding Purchased Receivables in a form and substance reasonably
satisfactory to Buyer;

 

(ix)          immediately (and in no event later than five (5) Business Days
following the earlier of actual knowledge of any Seller Party or receipt of
notice thereof), written notice in reasonable detail, that any Purchased
Receivable ceases to be an Eligible

 

D-3

--------------------------------------------------------------------------------


 

Receivable or if any Seller Party reasonably believes any Purchased Receivable
is no longer an Eligible Receivable;

 

(x)           promptly after acquiring actual knowledge or notice of the
occurrence thereof, written notice in reasonable detail of any Insolvency Event
with respect to any Account Debtor, or any event which results or would
reasonably be expected to result in a material adverse change in the business,
conditions (financial or otherwise), operations, performance or properties of
any such Account Debtor;

 

(xi)          promptly upon Buyer’s reasonable request, copies of all commercial
purchase and sale contracts between the Seller Parties and the Account Debtors,
any amendments thereto, any supporting documentation and any other relevant
documentation relating to the Purchased Receivables; and

 

(xii)         promptly upon Buyer’s reasonable request, proof of delivery for
all goods sold or other information or documentation as Buyer may require in its
reasonable discretion or in order to comply with applicable laws or regulations.

 

Documents required to be delivered pursuant to clauses (i), (ii) and (iii) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such Seller Party posts such documents, or
provides a link thereto on such Seller Party’s website on the Internet at
aarcorp.com.

 

(g)           Further Instruments.  Each Seller Party and the Buyer will, at the
Seller Parties’ expense, promptly execute and deliver all further instruments
and documents, and take all further action that the other party may reasonably
request, from time to time, in order to perfect, protect or more fully evidence
the full and complete ownership and security interest in the Purchased
Receivables, or to enable Buyer to exercise or, subject to the following
sentence, enforce the rights of Buyer hereunder or under the Purchased
Receivables.  In addition, upon Buyer’s request, each Seller Party will provide
duly executed notices of each purchase and sale of Purchased Receivables to
Account Debtors located outside the United States, if necessary to perfect the
purchase and sale of the Purchased Receivables, and such notices shall be
acknowledged by such Account Debtor if required by applicable law to perfect
such purchase and sale or security interest, as applicable.

 

(h)           Taxes.  Subject to Section 7(c) hereto, each Seller Party will pay
any and all taxes imposed upon such Seller Party relating to the transactions
contemplated under this Agreement and the other Transaction Documents, including
but not limited to the sale, transfer and assignment of each Purchased
Receivable; except for those taxes that are not yet overdue or that such Seller
Party is contesting in good faith and for which adequate reserves have been
taken.

 

(i)            Perform Terms.  Each Seller Party will duly perform and comply in
all material respects with all terms under each contract relating to the
Purchased Receivables and promptly inform Buyer when it becomes aware (by
knowledge or notice) of any material breach or default by any Seller Party or
any Account Debtor of any of the terms thereof.

 

D-4

--------------------------------------------------------------------------------


 

Exhibit E

Form of Joinder Agreement

 

This JOINDER AGREEMENT, dated as of [              ], [       ] (this “Joinder
Agreement”) is made by and among AAR CORP. (“AAR”), as Parent, Servicer and
Seller Representative, [New Seller] (the “New Seller”), an affiliate of AAR
CORP., to be joined as a Seller under the Purchase Agreement (as defined below),
and Citibank, N.A., as buyer (the “Buyer”).

 

BACKGROUND

 

1.             AAR, the various Sellers from time to time party thereto and the
Buyer have entered into that certain Purchase Agreement, dated as of
February 23, 2018 (as it may be amended from time to time, the “Purchase
Agreement”).

 

2.             The New Seller, an affiliate of AAR, desires to become a party to
the Purchase Agreement as a Seller pursuant to Section 14 thereof.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
New Seller, AAR and Buyer hereby agree as follows:

 

SECTION 1.  Definitions.  Capitalized terms used in this Joinder Agreement and
not otherwise defined herein shall have the meanings assigned thereto in the
Purchase Agreement.

 

SECTION 2. Purchase Agreement.  The New Seller hereby joins the Purchase
Agreement pursuant to Section 14 thereof for the purpose of becoming a Seller
thereunder and agrees to be bound by all terms and conditions of the Purchase
Agreement as and with respect to itself and the Receivables sold by it to the
Buyer.  The New Seller hereby acknowledges that it has received a copy of the
Purchase Agreement and the other Transaction Documents.

 

SECTION 3.  Miscellaneous.

 

(a)           The New Seller’s chief executive office, principal place of
business and the office where it keeps its records concerning the Purchased
Receivables is [           ].  The New Seller’s jurisdiction of organization is
[            ].

 

(b)           This Joinder Agreement shall be governed by, and construed in
accordance with, the internal laws (as opposed to the conflicts of law
provisions) of the State of New York.

 

(c)           This Joinder Agreement shall be binding upon, and shall inure to
the benefit of, the parties thereto and their respective successors and
permitted assigns.

 

(d)           This Joinder Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Joinder

 

E-1

--------------------------------------------------------------------------------


 

Agreement by facsimile or by electronic mail attachment in portable document
format (.pdf) shall be effective as delivery of a manually executed counterpart
of this Joinder Agreement.

 

(e)           By signing in the space provided for it below, AAR, in its
capacity as initial Servicer under the Purchase Agreement hereby confirms,
acknowledges and agrees that it will collect and service the Purchased
Receivables sold to the Buyer by the New Seller pursuant to all of the terms of
the Purchase Agreement and AAR, in its capacity as direct or indirect parent or
affiliate of New Seller, hereby confirms, acknowledges and agrees that AAR shall
be jointly and severally responsible for all payment and other obligations of
New Seller as set forth in the Purchase Agreement and that AAR shall cover such
obligations of New Seller in accordance with the terms of the Parent Undertaking
as if New Seller were originally named as a covered party therein.

 

(continued on following page)

 

E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be
executed by its duly authorized officer as of the date and year first above
written.

 

[NEW SELLER],

 

as a Seller

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

E-1

--------------------------------------------------------------------------------


 

CITIBANK, N.A.,

 

as Buyer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

AAR CORP.,

 

as Servicer, Seller Representative and Parent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

E-3

--------------------------------------------------------------------------------


 

Exhibit F

The Platform:  Terms and Conditions of the Limited License

 

The terms and conditions set forth below governs the use by Seller of the
Platform in connection with the performance of this Agreement:

 

(a)                                 Ownership.  The Platform is owned by Citi
and is subject to the limited license (and not sold) to Seller hereunder.

 

(b)                                 Grant of Limited License.  Subject to the
terms of this Exhibit F, Citi grants Seller the world-wide, non-exclusive,
non-sublicensable, non-transferable license to use the Platform solely in
connection with the performance of this Agreement, and for the specific purposes
of uploading Receivables Information and approving the Proposed Receivables for
purchase by Buyer hereunder.  For the avoidance of doubt, Seller may not use the
Platform to provide any services to or on behalf of any Person other than
Buyer.  All rights not expressly granted to Seller are reserved by Citi.  No
rights are granted by implication or otherwise.

 

(c)                                  Termination.  The limited license granted
to Seller shall terminate upon the termination of this Agreement.  Upon
termination, Seller shall cease all use of the Platform and all other rights
granted to Seller shall automatically be terminated; provided, that provisions
contained in this Exhibit F that expressly or by their sense and context are
intended to survive the expiration or termination of this Agreement shall so
survive the expiration or termination, including without limitation clauses (a),
(c), (d), (f) and (g) hereof.

 

(d)                                 Proprietary Rights.  Seller acknowledges
that all rights, title, and proprietary rights in and to the Platform
(including, but not limited to, any patents, trade secrets, trademarks, and
copyrights incorporated into the Platform) are owned by Citi.  The Platform is
protected by copyright laws, international treaty provisions, and other laws. 
Seller understands that Citi may update or revise the Platform in its sole
discretion.

 

(e)                                  Confidentiality. Seller hereby acknowledges
that the Platform constitutes and contains confidential information of Citi and
its affiliates.  Seller agrees to not copy reverse engineer or disassemble the
Platform or disclose its existence to any third party.  Seller further agrees to
exercise at least the same degree of care in maintaining the confidentiality of
the Platform as Seller exercises in maintaining the confidentiality of its own
confidential information; provided that at a minimum Seller will exercise a
reasonable standard of care in maintaining the confidentiality of the Platform. 
Confidential information under this clause (e) shall not include information
provided by Seller or which is or becomes publicly available through no breach
by Seller of this clause (e).  Seller shall be entitled to comply with any
question from a governmental entity, regulatory authority or agency, by
subpoena, administrative or judicial processor otherwise that requests access to
confidential information under this clause (e); provided, Seller, to the extent
permitted under applicable law or regulation, will use its reasonable efforts to
provide prompt notice to Citi of such request.  Seller acknowledges that the
confidential information set forth in the Platform is unique and valuable, and
that disclosure in breach of this clause (e) will result in irreparable injury
to Citi for which monetary damages alone would not be an adequate remedy. 
Therefore, Seller agrees that in the event of a breach or threatened breach of
confidentiality, Citi shall be entitled to seek specific performance and
injunctive or other equitable relief as a remedy for any such breach or
anticipated breach without the necessity of posting a bond.

 

F-1

--------------------------------------------------------------------------------


 

(f)                                   Disclaimer of Warranties and Duties.  Citi
may, at its discretion, provide support services (“Support Services”) to Seller
to facilitate Seller’s use of the Platform.  Seller acknowledges and understands
that Citi is not in the business of providing technical support and has finite
resources in this area, and is unable to accept any obligation to provide
Support Services to Seller now or in the future.  TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, CITI AND ITS AFFILIATES PROVIDE THE PLATFORM AND
ANY (IF ANY) SUPPORT SERVICES WITHOUT ANY EXPRESS WARRANTY OR INDEMNITY, AND THE
PLATFORM AND SUPPORT SERVICES ARE PROVIDED “AS IS” AND “WITH ALL FAULTS”. CITI
HEREBY DISCLAIMS ALL IMPLIED INDEMNITIES AND WARRANTIES, INCLUDING, BUT NOT
LIMITED TO, ANY (IF ANY) IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT, TITLE, OR THAT THE OPERATION OF THE
PLATFORM WILL BE ACCURATE, VIRUS-FREE, OR WILL CORRESPOND TO ANY DOCUMENTATION. 
SOME JURISDICTIONS DO NOT ALLOW EXCLUSIONS OF AN IMPLIED WARRANTY, SO THE ABOVE
EXCLUSION MAY NOT FULLY APPLY TO SELLER, AND SELLER MAY HAVE OTHER RIGHTS THAT
VARY BETWEEN JURISDICTIONS.  NO PROVISION OF THIS LIMITED LICENSE TO USE THE
PLATFORM SHALL BE TAKEN AS EXCLUDING OR RESTRICTING OR ATTEMPTING TO EXCLUDE OR
RESTRICT ANY LIABILITY FOR DEATH OR PERSONAL INJURY ARISING FROM CITI’S
NEGLIGENCE OR FOR FRAUD.

 

(g)                                  No Implied Warranties.  NO ORAL OR WRITTEN
INFORMATION OR ADVICE GIVEN BY CITI, ITS AGENTS OR EMPLOYEES CREATES A WARRANTY
AND SELLER MAY NOT RELY ON ANY SUCH INFORMATION OR ADVICE.

 

F-2

--------------------------------------------------------------------------------


 

Exhibit G

 

Supplemental Terms During an Unavailability Period

 

In the event that Buyer determines that the Platform is unavailable for Postings
for any reason prior to the Purchase Termination Date (an “Unavailability
Period”), Seller may continue to offer Proposed Receivables for purchase by
Buyer pursuant to the supplemental terms set forth in this Exhibit G. Except as
expressly provided herein, this Agreement and terms and conditions set forth
herein shall be equally applicable to sales and purchases of Receivables during
an Unavailability Period utilizing the supplemental terms set forth in this
Exhibit G and not fully utilizing the Platform in the manner otherwise
contemplated in this Agreement.

 

During an Unavailability Period,

 

1.                                      Supplement to Section 1(a). Seller may
submit to Buyer a request in substantially the form attached as Schedule 1 to
this Exhibit G (a “Request”) that Buyer purchase from Seller the Proposed
Receivables described in such Request. Buyer, in its sole discretion, may elect
to accept or reject a Request.

 

2.                                      Supplement to Section 1(c). The Purchase
Price shall be calculated in the Request. Buyer shall confirm the acceptance of
a purchase and payment of the Purchase Price via email.

 

3.                                      Requests under this Agreement. Each
Request shall constitute a “Posting” and an “Offer” for all purposes of this
Agreement.

 

4.                                      Supplement to Section 8. Communications
(including Postings) with respect to the sale and purchase of Receivables and
reconciliation of Collections shall be conducted via fax or email communication
(including Excel files and PDF file attachments thereto), all in form and
substance satisfactory to Buyer and Seller.

 

5.                                      Credit Spread. Any changes in a Credit
Spread during the Unavailability Period shall be communicated by Buyer pursuant
to the provisions of paragraph 4 above.

 

G-1

--------------------------------------------------------------------------------


 

Schedule 1

Form Of Request

 

[date]

 

Citibank, N.A.

388 Greenwich Street, 25th Floor

New York, NY 10013

 

Reference is hereby made to that certain Purchase Agreement, dated as of
February 23, 2018, between AAR CORP., as seller representative (the “Seller
Representative”), [        ] (“Seller”), the other “Sellers” party thereto, and
CITIBANK, N.A. (“Buyer”) (as it may be amended, modified or supplemented from
time to time, the “Agreement”; terms not otherwise defined herein shall have the
meanings set forth in the Agreement).

 

Pursuant to the terms of the Agreement, Seller hereby requests that Buyer
purchase from Seller the Proposed Receivables listed on the Exhibit attached
hereto with an aggregate Purchase Price of $[           ].

 

Seller represents and warrants that as of the date hereof, assuming the purchase
of the Proposed Receivables pursuant to terms of the Agreement:

 

1.                                      Seller’s representations and warranties
made herein and in the other Transaction Documents with respect to the Proposed
Receivables (including the Receivables Information) are true and accurate in all
material respects, and all other of such Seller’s representations and warranties
(other than those set forth in clauses (i) and (k) of Exhibit C) are true and
accurate in all material respects (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and accurate in all material respects as of such earlier
date);

 

2.                                      Seller is in compliance in all material
respects with all of its covenants made herein and in the other Transaction
Documents;

 

3.                                      No Event of Repurchase exists on such
Purchase Date, unless such Seller has repurchased and paid (or is paying on such
Purchase Date) the full amount of the Repurchase Price (or the amount subject to
Dispute, to the extent provided pursuant to the Agreement) for the affected
Purchased Receivables pursuant to the terms of the Agreement or such repurchase
or other payment is being effectuated on such Purchase Date by payment in cash
or by setoff by Buyer against the Purchase Price for the Proposed Receivables;

 

4.                                      Following the sale and purchase of the
Proposed Receivables, (A) the Outstanding Purchase Price will not exceed the
Maximum Outstanding Purchase Price, (B) the Outstanding Purchase Price for all
Tranche A Receivables will not exceed the Tranche A Maximum Outstanding Purchase
Price, (C) the Outstanding Purchase Price for all Tranche B Receivables will not
exceed the Tranche B Maximum Outstanding Purchase Price and (D) the Outstanding
Purchase Price with respect to the Purchased Receivables payable by any Account
Debtor will not exceed such Account Debtor’s Purchase Sublimit (unless otherwise
agreed or accepted by the Buyer);

 

G-2

--------------------------------------------------------------------------------


 

5.                                      Seller has instructed each applicable
Account Debtor to make any and all payments in respect of the Proposed
Receivables directly to the Collection Account;

 

6.                                      [Buyer has a perfected security interest
in the Collection Account](1);

 

7.                                      There has not been any Event of
Termination with respect to any Seller Party since the date of the last purchase
under the Agreement;

 

8.                                      The Letter of Credit is in full force
and effect and the L/C Issuer has not rejected any claim thereunder made in
accordance with the terms and conditions of the Letter of Credit; and

 

9.                                      The Credit Insurance Policy is in full
force and effect and the Credit Insurance Provider has not rejected any claim
thereunder made in accordance with the terms and conditions of the Credit
Insurance Policy.

 

[Remainder of page intentionally blank]

 

--------------------------------------------------------------------------------

(1)  Only inserted after DACA Date.

 

G-3

--------------------------------------------------------------------------------


 

Upon acceptance by Buyer of this Request and payment of the Purchase Price,
Buyer hereby purchases, and Seller hereby sells, all of Seller’s right, title
and interest (but none of Seller’s obligations) with respect to the Proposed
Receivables on the attached Exhibit as of the date hereof, and the Proposed
Receivables shall become Purchased Receivables in the manner set forth in the
Agreement.

 

 

 

[SELLER]

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

REQUEST ACCEPTED:

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

G-4

--------------------------------------------------------------------------------


 

EXHIBIT TO REQUEST

 

List of Accounts Receivable for Account Debtor [            ][1] Proposed for
Sale as of             , 20  

 

Customer

 

Invoice/Purchase
Order Number

 

Invoice
Amount

 

Shipment
Date

 

Customer
P.O. #

 

Due Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CALCULATION OF PURCHASE PRICE FOR THE PROPOSED RECEIVABLES (all amounts in
Dollars)

 

(i) Aggregate Net Invoice Amount minus (ii) the Discount Margin for the Proposed
Receivables with respect to the applicable Account Debtor

 

$

 

 

 

Purchase Price for the Proposed Receivables:

 

$

 

CALCULATION OF PURCHASE SUBLIMIT (all amounts in Dollars)

 

Outstanding Purchase Price for Proposed Receivables with respect to the Account
Debtor of the Proposed Receivables (without the Proposed Receivables):

 

$

 

 

 

Purchase Price for Proposed Receivables:

 

$

 

 

 

Total Outstanding Purchase Price for such Account Debtor (not to exceed such
Account Debtor’s Purchase Sublimit):

 

$

 

CALCULATION OF MAXIMUM AMOUNT (all amounts in Dollars)

 

Outstanding Purchase Price (without Proposed Receivables):

 

$

 

 

 

Purchase Price for Proposed Receivables:

 

$

 

 

 

Total Outstanding Purchase Price (not to exceed (i) $150,000,000 or (ii) with
respect to (x) Tranche A Receivables, $121,000,000, and (y) Tranche B
Receivables, $100,000,000):

 

$

 

--------------------------------------------------------------------------------

[1]                                 Insert applicable Account Debtor’s name —
use a different Exhibit for each different Account Debtor

 

G-5

--------------------------------------------------------------------------------